Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 1 of 124 Page|D: 242

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

________________________________________________________ X
AGUDATH lsRAEL oF AMERICA, z Civil Action NO_ 3;17__cv_
and WR PRoPERTY LLC, z 03226_MAS_DEA
Plam“ffs’ DECLARATIoN oF l)oNNA
V M. JENNINGS, EsQ.
ToWNsHIP oF JACKSON, NEW
JERSEY,
Defendant. :
________________________________________________________ X

DONNA M. JENNINGS, ESQ., of full age, under penalty of perjury,
declares as follows:

l. l am a shareholder at Wilentz Goldman & Spitzer, P.A., counsel for
Plaintiff WR Property, LLC in this litigation I submit this Declaration in support
of Plaintiffs’ l\/Iotion to Enjoin Defendant the Township of Jackson (“Defendant”)
from Continuing to Spoliate Evidence and for Sanctions, filed by Plaintlffs
Agudath Israel of America and WR Property, LLC.

2. A true and correct copy of an e-mail from riseupocean@grnail.corn to
Ann Marie Eden and Janice Kisty, dated February 25, 2019 and an email from
Janice Kisty to Danielle Sinowitz dated February 26, 2019 are attached hereto as

Exhibit A.

#10525806,1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 2 of 124 Page|D: 243

3. A true and correct copy of a redacted e-mail from Danielle Sinowitz
to letsoprababy@gmail.coin, With attachments, dated March 22, 2019 is attached
hereto as Exhibit B.

4. A true and correct copy of an email from letsoprababy@gmail.com to
Janice Kisty and Danielle Sinowitz dated March 24, 2019 is attached hereto as
Exhibit C.

5. A true and correct copy of an e-rnail from letsoprababy@ginail.coin to
Janice Kisty and Danielle Sinowitz dated March 24, 2019 is attached hereto as
Exhibit D.

6. A true and correct copy of an einail from Danielle SinoWitZ to
letsoprababy@gmail.com dated March 25, 2019 is attached hereto as Exhibit E.

7. A true and correct copy of a Subpoena Duces Tecurn Jackson
Township received from the State of New Jersey, Office of Attorney General, in
DCR Docket No. AQl lWl\/l~66721 “In re Jackson ToWnship ()rdinance Nos. 3-17,
04-17 and 20-17” on November 8, 2017 is attached hereto as Exhibit F.

8. A true and correct copy of an email from riseupocean@grnail.com to
the Township dated March 25, 2019 is attached hereto as EXhibit G.

9. A true and correct copy of an email from Danielle Sinowitz to

riseupocean@gmail.corn dated March 26, 2019 is attached hereto as Exhibit H.

#10525806.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 3 of 124 Page|D: 244

10. A true and correct copy of a Request and Authorization from Records
Disposal, approved on March 6, 2019 is attached hereto as Exhibit I.

11. A true and correct copy of a Request and Authorization from Records
Disposal, approved on February 5, 2018 is attached hereto as Exhibit J.

12. A true and correct copy of a Request and Authorization from Records
Disposal, approved on February 20, 2019 is attached hereto as Exhibit K.

13. A true and correct copy of an entail between riseupocean@,qrnail.com
and Danielle Sinowitz dated March 26, 2019 is attached hereto as Exhibit L.

14. A true and correct copy of an email from Danielle SinoWitZ to

letsoprababv@,qmail.com dated March 26, 2019 is attached hereto as Exhibit M.

 

15. A true and correct copy of excerpts of the Deposition Transcript of
Janice Kisty, dated August 28, 2018 is attached hereto as Exhibit N.

16. A true and correct copy of a letter by Donna M. Jennings to the
Honorable Douglas E. Arpert, U.S.M.J., dated February 27, 2019 is attached hereto
as EXhibit O.

17. A true and correct copy of the Amended Cornplaint in the matter of
Oros Bais Yaakov Hi,Q;h School v. ToWnship of Jackson, NJ and Jackson Township
Zoning Board of Adiustinent, Docket No. OCN-PW-L~2981-l4, dated June 14,

2017 is attached hereto as Exhibit P.

#10525806.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 4 of 124 Page|D: 245

18. A true and correct copy of deposition exhibits P-3, P-6, P-14, and P-
17 is attached hereto as Exhibit Q.

19. A true and correct copy of a letter by Sean D. Gertner to the
Honorable Marlene Lynch Ford, A.J.S.C. dated March 5, 2019 is attached hereto
as EXhibit R.

20. A true and correct copy of an email from Janice Kisty to Danielle
Sinowitz dated March 8, 2019 is attached hereto as Exhibit S.

21. A true and correct copy of an email from Janice Kisty to Danielle
Sinowitz dated March 12, 2019 is attached hereto as Exhibit T.

22. A true and correct copy of the Complaint in the matter of Oros Bais
Yaakov Hi,<zh School v. Township of Jackson, NJ and Jacl<son ToWnship ZoninQ1

Board of Adiustment, Docket No. OCN-PW-L-2981-14, dated October 15, 2014 is

 

attached hereto as Exhibit U.

23. A true and correct copy of the unpublished decision in Davz'a' ’s Bridal,

Inc. v. House of Bridges, No. CV 06~5660 (SRC), 2009 WL 10690456 (D.N.J.
Nov. 10, 2009), is attached hereto as EXhibit V.

24. A true and correct copy of the unpublished decision in Kachz'gian v.

Berkshz`re Life lns. Co. Of Am., No. CIV.A. 09-6217 DEA, 2013 WL 1338288

(D.N.J. Aug. 3, 2011), is attached hereto as Exhibit W.

#10525806.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 5 of 124 Page|D: 246

25. A true and correct copy of the unpublished decision in Katz`roll C0. v.
Kati Roll & Platters, Inc., No. CIV.A. 10-3620 GEB, 2011 WL 3583408 (D.N.J.
Aug. 3, 2011) is attached hereto as Exhibit X.
DECLARATION
l hereby declare under penalty of perjury that the foregoing statements

are true and correct pursuant to 28 U.S.C. §1746.

/s/ Donna M, Jennings
DONNA M. JENNINGS (DJ7790)
Dated: April 12, 2019

#10525806.1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 6 of 124 Page|D: 247

EXHIBIT A

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2

Fw: Infonnation request ~ Danielle Sinowitz

lofl

Fv\/: information request

Janice Kisty

Tue 2/26/2019 9120 AM

To:Danielle Sinowitz <dsinowitz@jacl<sontvvpnj.net>;

Danielle,
Please process.
Thank you.

Janice /<isty

Township C/erk/Registrar
Jacl<son Tovvnship
s§_W;_Ystsrsr)§_Hishv_v.§y_
)acl<son, NJ 08527

732»928~1200 xizoo

tax 732-928-4377

From: rise up ocean <riseupocean@gmail.com>
Sent: Monday, February 25, 2019 6:52 Al\/l

To: Ann Marie Eden; Janice Kisty
Subject: information request

Dear Clerl<,

Filed 04/12/19 Page 7 of 124 Page|D: 248
https://outlook.office.eom/owa/?ItemlD=AAMkAGMyZGZth...

\\\\\

Under OPRA please send me all emails and letters to and from Mil<e Reina, Rob Nixon, Barry Calogero, Scott Marin, Ann Updegrave
and Ken Bressi with regards to Oros Bais Yaal<ov , girls schools, and schools between 01/01/14 thru 01/01/15

3/26/2019, 9:27 AM

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 8 of 124 Page|D: 249

EXHIBIT B

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 9 of 124 Page|D: 250

REDACTED

---------- Forwarded message -----~---

From: Danielle Sinowitz <dsinowitz@iacksontwpni.net>
Date: Fri, Mar 22, 2019 at 3:02 PM

Subject: OPRA Response

To: letsoprababy@gmail.com <letsoprababv@$lmail.com>

Danielle Sinowitz has shared a OneDrive for Business file with you. To view it, click the |inl< below.

l___|JAN 14~ )AN 15 emails.pdf

Dear OPRA Baby:

P|ease accept this as my official response to your OPRA (copy attached). Attachecl please find records
requested pertaining to emails and letters to and from l\/like Reina, Rob Nixon, Barry Ca|ogero, Scott i\/lartin,
Ann Updegrave, and Ken Bressi in regards to Oros Bais Yaakov, Gir|s schoo|s.

P|ease be advised "schoo|s" is overly broad and requires clarification

P|ease note: Redactions have been made pursuant to NJSA 47:1A-1.1

Danielle SinoWitz
Clerk l

lackson Township

95 West Veterans Highway

Jacl<son, NJ 08527

Tel: 732~928~1200 eXt. 1203

Ernail: Dsinowitz@iacksontwpni.net

 

lof]

CaSe 3:17-cV-03_S2CGS-ii!\1/i£\VlZ-DEA Document32-2 Fii§&t)QAJ&Q{&§OMEM§MWNLB{JDEMQ;G]%WGmlem

Fw: lnformation request - Dani

Fw: information request

Janice Kisty

Tue 2/26/2019 9:20 AM

To:Danieiie Sinowitz <dsinowitz@jacksontwpnj.net>;

Danielle,
Piease process.
Thank you.

Janice Kisty

Township CIer/</Regis‘tmr

Jacl<son Township

sz.W;.Ysisr§D§.iiisi?.vrey_

iesi<__$_<.>_ri»..i.i.i___s§§_z_?_

732~928~1200 x1zoo

lax 732*923’4377

From: rise up ocean <riseupocean@gmail.com>
Sent: Monday, February 25, 2019 6:52 Ai\/i

To: Ann i\/iarie Eden; Janice Kisty
Subject: information request

Dear Cleri<,

 

Under OPRA please send me ali emaiis and letters to and from iviike Reina, Rob Nixon , Barry Ca|ogero, Scott Marin, Ann Updegrave

and Ken Bressi with regards to Oros Bais Yaai<ov , girls schoois, and schools between 01/01/14 thru 01/01/15

2/26/2019, 9:24 AM

Case 3:17-cV-03226-i\/iAS-DEA Document 32-2 Fiied 04/12/19 Page 11 of 124 Page|D: 252

htlps://out|ook.of`flce365.com/owa/?ItemlD=AAMkADFhNDNj.
E" >¢ renders
3 l?W l l q

Email OPRA ill/14 through l/i/lS - Samamha Novak

Email OPRA 1/1/14 through l/l/lS

Danielle Sinowitz
Tue 2/26/2019 4214 PM

To:Michael Reina <mikereina@jacksoniwpnj.net>; Robert Nixon <councilmannixon@jacksontwpnj.net>; Barry Calogero
<counciimancaiogero@jacksontwpnj.net>; Kenneth Bressi <councilmanbressi@jacksontwpnj.net>;

Cc:Samantha Novak <snovak@jacksontwpnj.net>; CHRIST|AN DAVlD <christiandavid@jacksontwpnj.net>;

1 attachments (32 i<B)
Emaii OPRA 1-1-14 through 1-1-15.pdf;

Good Afternoon,

Attached please find OPRA submitted by Lets OPRA Baby. Should no such record exist please advise. Date
to comply is on or before March 7th.

Thank youi

Danielle Sinowitz

C|erk l

Jackson Township

95 West Veterans Highway

Jaci<son, NJ 08527

Tei: 732»928»1200 ext. 1203

Emaii: Dsinowitz@jacksontwpnj.net

 

Case 3:17-cV-03226-i\/iAS-DEA Document 32-2 Fiied 04/12/19 Page 12 of 124 Page|D: 253

Fw: information request - Danielle Sinowitz https://outlook.of!`:oe.com/owa/?ItemlD=AAMkAGMyZGZth.

Fw: information request

Janice Kisty .;';':.‘...
rue 2/26/2019 9:20AM lini i'i'.i'i 2b !1\ 'l`\'i= "u¢i

To:Danieile Sinowitz <dsinowitz@jacksontwpnj.net>.'

Danielle,
Please process.
Thank you.

Janice Kisty

Towns'hip Clerl</Registrar
~ Jackson Township

Q§.W¢.Ystsr§n§.tiishwsx

?.?.C.l‘..$.‘?.i‘.e.'.`i)....?§.$.zl

732-928-1200 xizoo

fa>< 732“928'4377

From: rise up ocean <riseupocean@gmaii.com>
Sent: Monday, February 25, 2019 6:52 Aivi

To: Ann Marie Eden; Janice Kisty

Subject: information request

Dear Cleri<,
Under OPRA please send me ali emails and letters to and from Mike Reina, Rob Nixon, Barry Calogero, Scott Marin, Ann Updegrave

and Ken Bressi with regards to Oros Bais Yaakov , girls schools and schools between 01/0‘|/14 thru 01/01/15

\f`\

Case 3:17-cv-O3226-i\/|AS-DEA Document 32-2 Fiied 04/12/19 Page 13 of 124 Page|D: 254

 

lean L, Cipriani, Esq. <jic@gm-iaw.net>

From:

Sent: Tuesday, March 18, 2014 9:45 AM

To: Michael Reina

Cc: loey Torres

Subject: Fwd: Oros Bais Yaakov High School_

Attachments: image005.png; imageOOG.png; 140317_jap_)ack Twp ZB__Oros Bais HS.pclf

Jean L. Ciprlani, Esq.
Giimore & Monahan, P.A.
10 Allen Street, 4th Fioor

P.O. Box 1540
Toms River, NJ 08754-1540

732-240-6000 (teiephone)
732-244-1840 (facsimiie)
'ic m-iaw. net

CONF|DENT|ALiTY NOTiCE: This Emai| and any attachments thereto are intended for
the exclusive use of the addressee. The information contained herein may be privileged
confidential or otherwise exempt from disclosure by applicable laws rules or regulations lf
you have received this Emaii in error and are not the intended recipient you are hereby
placed on notice that any use distribution, copying or dissemination of this communication
is strictly prohibited if you have received this in error please notify the sender immediately
at 732- 240-6000 and delete this Emaii and any attachments immediately Thank you for

your anticipated cooperation

Begin forwarded messages

From: Susan Bradshaw <§Bradshaw@maserconsuiting com>

Subject: Oros Bais Yaakov High School

Date: March 18, 2014 9: 44: 18 AM EDT

To: "gianningzoning@iacksontwpni.net" <planning;_gning@iacksontwpni.net>

Cc: "iic@gm-law.net" <iic@gm-iaw.net>, James Priolo

<ipriolo@,maserconsulting.com>

Heilo,

On behalf oflim Priolo, attached please find the ahove. Please contact me if you have any questions
Thankyoui

Case 3:17-cv-O3226-i\/|AS-DEA Document 32-2 Fiied 04/12/19 Page 14 of 124 Page|D: 255

 

Suscm A. Brodshow
$enior Aolminisircltive Assisiont
Conneci with Us:

Case 3:17-cv-O3226-i\/|AS-DEA Document32-2 Fiied 04/12/19

Englneers

Plcnners

Surveyors

Londscope Archltecls

M.AS E R Envlronmenlcrl Scleniisis

¢llIIi\|II l.A.

   

March l7, 2014

Dawn D’Agostino, Board Clerk
Jackson Township Zoning Board
Ofi`tce of Planning and Zoning
95 West Veterans Highway
Jackson, NJ 08527

Rc: Oros Bais Yaakov High School

Site Plan #741 W/Use Variance #3004
Biock 21401, Lot 6, 38 Cross Strcet

Dear Ms. D’Agostino:

Page 15 of 124 Page|D: 256

Corporoia Headquunnrs

331 Newmcm Sprlngs Rocd, $ulie 203
Red Bonk. NJ 0770\

T: 732.383.1950

F: 732.383.1984
www.mosetconsulling.com

Mascr Consuiting P.A. is being retained by the Oi`tice of the Mayor to perform a review of all
documents related to the above-referenced zoning board application Our office will need copies
of all documents submitted for both the use variance and site plan components of this application
including site plan sets, storm water repons, traffic studics, environmental documents, planning
documents and any other documents that were submitted by the Applicant.

Wc are available to come to your office to pick up copies or can make copies, if necessary.

Pleasc contact me at 732-383-1950 Ext 3475 (Otiice),

jgriolo@maserconsulting.com to coordinate

Very truly yours,

(Ceil), or by entail at

 

JAP/sab
cc. loan Cipriani, Esq., Township Attorney

\\hqt`asl\rnunicipal\cnginccrlng\lackxon townshlp\l403l7_jnp_jack twp zb_oros bois hs.docx

Cuslomer Loyciily through Cllent Sctilsfoction

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 16 of 124 Page|D: 257

 

Michael Reina <mikereina@jacksontwpnj.net>

From:

Sent: Tuesday, March 18, 2014 10:1‘| AM

To: Robert Nixon

Subject: Fwd: Oros Bais Yaal<ov High School

Attachments: 140317Jap_iack Twp ZB_Oros Bais HS.pdf; imageOOS.png; imageOOe.png

As discussed
Sincerely,
Michaei Reina

Mayor

Jackson Township

95 West Veterans Highway
Jackson NJ 08527

Office 732-928~1200 ext.1211
Fax 732-928~2613
mikereina@jacksontwpnj.net

CONFIDENTIALITY NOTICE: This electronic message contains information from
the Jackson Township Mayors office. This e-mail and any files attached may
contain confidentiai information that is legally privileged If you are

not the intended recipient, or a person responsible for delivering it, you

are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is
STRICTLY PROHIBITED. If you have received this transmission in error,

please forward same to sender and destroy the original transmission and

its attachments without reading or saving in any manner.

 

From: "Jean L. Cipriani, Esq." <j|c@gm-law.net>
To: "Michae| Reina" '<mikereina@jackso"ritwpnj.net>
Cc: "Joey Torres" <jtorres@jacksontwpnj.net>
Sent: Tuesday, March 18, 2014 9:45:14 AM
Subject: Fwd: Oros Bais Yaakov High Schoo|

Jean L. Cipriani, Esq.
Gi|more & Monahan, P.A.
10 Al|en Street, 4th Floor

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 17 of 124 Page|D: 258

P.O. Box 1540
Toms River, NJ 08754-1540

732-240-6000 (telephone)
732-244-1840 (facsimile)

iic@gm-law.net

CONFlDENT|AL|TY NOT|CE: This Emaii and any attachments thereto are intended for
the exclusive use of the addressee The information contained herein may be privileged
confidential or otherwise exempt from disclosure by applicable laws, rules or regulations lf
you have received this Emaii in error and are not the intended recipientl you are hereby
placed on notice that any use, distribution, copying or dissemination of this communication
is strictly prohibited if you have received this in error please notify the sender immediately
at 732~240-6000 and delete this Emaii and any attachments immediately Thank you for

your anticipated cooperation

Begin forwarded message:

From: Susan Bradshaw <SBradshaw@maserconsulting.com>

Subject: Oros Bais Yaakov High School

Date: March 18, 2014 9:44:18 AM EDT

To: "p_lannlngzoning@iacksontwgni.net" <planningzoning@iacksontwpni.net>
Cc: "ilc@gm-Iaw.net" <ilc@g.]rn-law.net>l James Priolo

<iprioio@maserconsuiting.com>

He|lo,

On behalf of lim Friolo, attached please find the above. Please contact me if you have any questions_
Thank youi

 

Susan A. Brcrdshow
Senior Aciministrotive Assistont
Connect with Us:

[image/png:imageOOS.png]

[image/png:imageOOG.png]

Moser Consultlng P.A.
331 Newmcn $prings Rood l Suite 203 l Red Bonk. NJ 0770i

P: 732.383.]950 exit 3376

Undsersomultl_rlg&_<zm

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 18 of 124 Page|D: 259

§§ Please consider the environment before printing this e~mail.

 

in a continuing effort to support its strategic growth initiative Maser Consuiting recently opened a new office in
Tampa. FL. This latest ofiice will provide now Moblle LiDAR Mapping seNlces while strengthening its Civil and Site
services to meet growing commercial development opportunities Now employing over 450 professionals throughout
the East Coast. our award-winning hrm has a nationally diversified project portfolio

DISCLAIMER
This e-mal/ is confidential lt may also be legally privileged ll you are not the addresses you may not copy, forward dix/039

or usa any part ol th/s small text or attachments ll you have received this message in enor, please delete it and all copies
from your system and notify the sender lmmedlately by return e~mail. ln!omei communications cannot be guaranteed m be
ilmsly, secure, error or vlrus free. The sender does not accept liability for any errors or omissions Any drawings sketches,

lmages, or data are to be understood as copyright protected

Case 3:17-cV-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 19 of 124 Page|D: 260

`_`l

From: left Purpuro <jpurpuro@jacksontwpnj.net>

Sent: Tuesday, March 18, 2014 12:09 PNI

To: jpriolo@maserconsulting.com

Cc: Dawn D'Agostino;iean L. Cipriani, Esq.;sbradshaw@maserconsuiting,com;Ml¢hae| Reina

Subject: Re: Oros Bais Yaakov High School

Mr Priolo,

l’ve been informed that the information that you have requested is ready for pick up. But based on your letter, it might
be best that you review the entire file in our office, at your convenience, to verify that ali information and documents
are in order, and meet your satisfaction As such, l’ll not be mailing anything until l hear back from you. Thank you.

jeffrey Purpuro
.lackson Township Zonlng Offlcer

95 W.Veterans Hwy. lackson, NJ 08527
732.928.1200 ext. 1240

732.928.1397 (fax)

 

From: "Dawn D‘Agostino" <planningzoning@jacksontwpnj.net>
To: "JEFF" <JPURPURO@JACKSCNTWPNJ.NET>

Sent: Tuesday, March 18, 2014 10202:16 AM

Subject: Fwd: Oros Bais Yaakov ngh School

 

From: "Susan Bradshaw" <SBradshaw@maseroonsuiting.com>

To: planningzoning@jacksontwpnj.net
Cc: jic@gm-iaw.net, "James Priolo" <jpriolo@maserconsuiting.com>

Sent: Tuesday, March 18, 2014 9:44:18 AM
Subject: Oros Bals Yaakov High School

Hello,

On behalf of Jim Priolo, attached please find the above. Please contact me if you have any questions. Thank youi

 

Suson A. Brcadshorw
Senior Administrcttive Assistcxnt

Co_nneci with Us:

Mcser Consulting P.A.
331 Newmon Sprlngs Rood l Suite 203 | Red Bonk, NJ O770l

P: 732.383.l 950 exi: 3376
www 0 r t

Case 3:17-cV-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 20 of 124 Page|D: 261

§§ Please consider the environment before printing this e~maii.

 

in a continuing effort to support its strategic growth initiative. Masar Consuitlng recently opened a new office in Tampa, FL. This latest
office will provide new Mobi|e LiDAR Mapping services while strengthening its Civii and Site services to meet growing commercial
development opportunities Now employing over 450 professionals throughout the East Coasi. our award~wlnning firm has a nationally

diversified project portfolio.

DISCLAIMER

This e-mail is confidential lt may also be legally privileged ll you are not the addressee you may not copy, forward disclose or use any pan or
this email text or attachments ll you have received this message in error, please delete it and all copies from your system and notify the sender
immediately by return a-mail. lntemet communications cannot be guaranteed to be timely, secure error or virus iree_ The sender does not accept
liability for any errors or omissions Any drawings, sketches, images, or date are lo be understood as copyright protected

Case 3:17-cV-03226-i\/|AS-DEA Document 32-2 Filed 04/12/19 Page 21 of 124 Page|D: 262

 

James Priolo <jprioio@maserconsulting.com>

From:

Sent: Tuesday, March 18, 2014 1:50 PM

To: left Purpuro

Cc: Dawn D'Agostino;iean L. Cipriani, Esq.;Susan Bradshaw;Michaei Reina
Subject: RE: Oros Bais Yaakov High School

Jeff/Dawn,

Thanl<s for pulling everything together quickly. if ok, l will stop over tomorrow around lpm to review the file as Jeff
suggests and pick everything up.

lim

 

James A. Prloio, P.E., F.P., C.M.E., C.P.W.M.
Discipline Leoder

Moser Consuliing P.A.
C: 732.600.4080 P: 732.383.l950 exi: 3475

From: Jeff Purpuro [mailto:jpurpuro@iaoitaontwpnitnet] v w
Sent: Tuesday, March 18, 2014 12:09 PM

To: James Priolo
Cc: Dawn D’Agostlno; Jean L. Cipriani, Esq.; Susan Bradshaw; Michaei Reina

Subject: Re: Oros Bais Yaakov High School

Mr Prio|o,

l've been informed that the information that you have requested is ready for pick up. But based on your letter, it might
be best that you review the entire file in our office, at your convenience, to verify that ali information and documents
are in order, and meet your satisfactionl As such, l'li not be mailing anything until i hear back from you. Thank you,

Jeffrey Purpuro

Jackson Townshlp Zoning Officer

95 W.Veterans Hwy. Jackson, NJ 08527
732.928.1200 ext. 1240

732.928.1397 (fax)

 

From: "Dawn D'Agostino" < lannin zonin 'acksontw n`.net>
To: "JEFF" <JPURPURO JACKSONTWPNJ.NET>

Sent: Tuesday, March 18, 2014 10:02:16 AM

Subject: Fwd: Oros Bais Yaakov i-iigh School

 

From:"Susan Bradshaw"<SBrad w aserconsult`n .oom>

lann°n zo in 'acks n
Cc: i|c@_qm-law.net, "Jarnes Priolo"<` rloio maserconsultin .com>

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 22 of 124 Page|D: 263

Sent: Tuesclay, March 18, 2014 9:44:18 AM
Subject: Oros Bais Yaakov ngh School

Hello,

On behalf of lim Priolo, attached please find the above. please contact me if you have any questions. Thank youl

 

Suson A. Bradshcw
Senior Aclmlnlslrollve Asslstcnt

Connect with Us:

l®

Maser Consulllng P.A.
33i Newmcm Sprlngs Roool l Suite 203 l Red Bonk, NJ 0770i

P: 732.383.l950 eXl: 3376

www.mgsercgnsglting,ggm

§§ Please consider the environment before printing this e»mail.

tn a continuing effort to support its strategic growth inltlative, Maser Consultlng recently opened a new office in Tampa, FL, This latest
office will provide new Mobile LiDAR Mapping services while strengthening its Clvil and Site services to meet growing commercial
development opponunities. Now employing over 450 professionals throughout the Easl Coast. our award-winning firm has a nationally

diversified pro}ect portfo|lo,

DlSCLA/MER

This e~mai/ ls confidential /t may also be legally privileged /I you are not the addresses you may not copy, forward dis¢/ose ,
this amail text or attachments. lf you have received this message in enron please delete it and all copies from your system andon:t?f; ?:ggn{:ig:
immediately by relum e-mai/, internal communications cannot be guaranteed to be iimely, secuw, error or virus free The sender does not accept
liability for any errors or omissions. Any dlawlngs, sketches, lmagas, or data are to be understood as copyright protected

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 23 of 124 Page|D: 264

 

IL
From: Janice Kisty <jkisty@jacksontwpnj.net>
Sent: Thursday, May 08, 2014 9:07 AM
To: Bressi, Ken;Calogero, Barry,'Martin, Scott;leon, Robert;Ann Updegrave;Michae|
Reina;ioey Torres
Cc: Christlan David
Subject: Zoning Board Mlnutes of 4/2/14, as adopted 5/7/14
Attachments: ZDNING BOARD MlNUTES OF 4~2-14.doc
Christian -

Please post on our website. Thank you,

Janice Kisty

Deputy Clerk

Townshlp of Jackson

95 W. Veterans Highway
Jackson, NJ 08527
(732) 928-1200 x 1201
(732) 928-43 77 (fax)

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 24 of 124 Page|D: 265

 

Denise Garner <jcreedst@msn.com>

From:

Sent: Friday, May 16, 2014 9:47 AM

To: ksevcenk®optonline.net

Cc: seattiesilly@gmail.com;Denise Garner;trussoSO
@optlmum.net;bkrubner@aol.com;danot 252
@hotmali.com;dlana@dianabrunner.com;bsprechman@aol.com,'davedlmech@optimum.
net;mikereina@jacl<sontwpnj.net

Subject: Site Walk Repon 81 Pill Drop Letter - Please Add to Agenda for discussion

Attachments: Env Commlssion Memo ~ Site Vislt Oros Bls Yaakov HS Blk 21401 Lt S.docx; Pii| Drop
Letter - Chief*of_Pollce`_DRAFT.docx

lmportance: High

Hl Kathy,

l have a request for you to add the attached letter Pill Drop Letter to our May 20th agenda for
discusslon. Also, lan Boden will be attending our meeting to review the site walk that Tony and l had with

him. Report ls attached also.
Also, l don’t have Marty Flemlng e-mal| address.

if you ahve questions please e~mall or call me aim

Thank you,

Denise

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 25 of 124 Page|D: 266

Township of Jackson, Environmental Commission

95 W. Veterans Hwy, Town Hall
Jackson, NJ 08527

Memo

To: Zoning Board of Adjustment (Zoning Board), Township (Twp.) of Jackson
From: Anthony Russo and Denise Garner, Envlronmental Commissioners Twp. of Jackson
CC: Environmentai Commission (Commission), Twp., of Jackson;
Raymond F. Shea, Jr., Esq; Sean D. Gertner, Esq.; Offlce of the Mayor,
Twp. Jackson; Evan D. Hill, P.E., and lan M. Boden. PP, AlCP, CF, President,
Professiona| Design Services (PDS), L.L.C.

Date: May 15"‘, 2014
RE: Proposed Schooi, 38 Cross Street, @ Blk 21401 /Lt 6, Twp. of Jackson, ocean

 

County, NJ
Sug[egt Agp|igatlon: Preliminary & Final Major Site Plan, Proposed Oros Bais Yaakov High School

Purpose: This Memo is in follow-up tg the Commission's meeting dated 04/15/2014 and
site visit conducted on May 5”‘, 2014.

During the Commission meeting on 04/15/2014 it was noted that the applicant agreed to a site
visit on May 10, 2014. The site visit was coordinated with Mr. lan Borden the applicants
representative, Denlse Garner and Tony Russo of the Jackson Township Environmental

Commissicn.

On May 10, 2014, Denise Garner and Tony Russo of the Jacl<son Township Environmental
Commissicn performed a site visit with the applicants representative lan Bordeh`. After
conducting the site walk and after reviewing the reports and correspondence the Environmenta|
Commission has serious concerns with the property in question. Specitica|ly, it was evident that
the property was not and has not been maintained through the years. There was ample
evidence of discarded oil, gasoline, chemical solvents and paint containers throughout the

site. There were also numerous tires, abandoned vehicles, discarded metal, plastic and other
debris spread-out over the site. lt was also apparent that the site may have been used as a

vehicle servicing area.

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 26 of 124 Page|D: 267

While we appreciate that many of these areas were noted in the Phase l report, it is our
understanding that a Phase ll would be conducted in accordance with the Technical
Requirements for Site Remediation N.J.A.C. 7:26E. Once the data is collected from the
groundwater and soil samples it can be analyzed to determine if any contaminants are present
on this property.

Because, we are concerned about potential environmental impacts to the groundwater and gori
samples, we are advising to have the property owner complete the Phase ll, to establish a
comprehensive report, which would include the data analysis of the slte’s ground water and soil
samplesl

Please feel free to contact either Anthony Russo atwr Den_ise Garner at

Sincerely,

Anthony Russo and Denise Garner

CaSe 3217-CV-03226-|\/|AS-DEA DOCUm€nt 32-2 Filed 04/12/19 Page 27 Of 124 Page|D: 268

May 10"', 2014 - Site Vislt Pictures of Blk 21401 l Lt 6, Twp, of Jackson

  

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 28 of 124 Page|D: 269

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 29 of 124 Page|D: 270

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 30 of 124 Page|D: 271

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 31 of 124 Page|D: 272

 

From: Shulamis Greenfie|d <smgreenfie|d@gmaii.com>
Sent: Friday, May 23. 2014 3:50 PM

To: mikereina@jacl<sontwpnj.net
Subject: Jackson Township: l-iate and bigotry in the City of jackson

T his is an enquiry e~mail via http://_iacksontwpni.net/ from:
Shu|amls Greenfield <smgreenlield@gmali.com>

Dear Mayor Reina,

l have become alarmed at the amount of hateful comments l have been hearing from Jackson residents and reading
online. Since the zoning hearing hearing for Oros Bais Yaakov started, hateful comments and plain old lies and S|urs have
abounded on sites such as the APP comments and Jackson Facebook Watchdogs. What really bothers me is that l live
near the Jackson border and used to shop and go to parks in Jaci<son. l no longer do so because of rude behavior and
comment such as "if you don't pay taxes, your kids can’t play here." (As an aside, l pay more more taxes than most
people in iackson.)i don't know if thre is anything you can do as a mayor, but if there is anything you can do to keep your

town from sliding further into the cesspool of ami-jewish behavior lt would be nlce.

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 32 of 124 Page|D: 273

 

Michael Reina <mikereina@jacksontwpnj.net>

From:
Monday, May 26, 2014 6:53 AM

Sent:

To: Jean L. Cipriani, Esq.
Subject:

Re: }ackson Township: follow uo- hate in Jackson

 

Mike

---- Orlginal Message -----
From: "Jean L. Cipriani, Esq." <jlc@gm-iaw.net>

To: "Michael Reina" <mikereina@jacksontwpnj.net>
Sent: Sunday, May 25. 2014 10:58:01 PM

Subject: Re: iackson Township: follow uo- hate in Jackson

 

Sent from my iPhone

> On May 25, 2014, at 9:22 PM, Michael Reina <mikereina@jacksontwpnj.net> wrote:

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 33 of 124 Page|D: 274

 

>
> Sincerely,

>

> Michael Reina

>
> Mayor

> Jackson Township

> 95 West Veterans Highway

> Jackson NJ 08527

> Office 732-928-1200 ext.1211
> Fax 732-928-2613

> mikereina@jacksontwpnj.net
>

>
> CONF|DENT|AUTY NOT|CE: This electronic message contains information

> from the Jackson Township Mayors office. This e-mail and any files

> attached may contain confidential information that is legally

> privileged if you are not the intended recipient, or a person

> responsible for delivering it, you are hereby notified that any

> DlSCLOSURE, COPY|NG, DlSTRlBUTiON or use of any of the information

> contained in or attached to this transmission is STRlCTLY PROHlBiTED.

> if you have received this transmission in error, please forward same

> to sender and destroy the original transmission and its attachments without reading or saving in any manner,

>
>
>
>
> This is an enqulry e~mail via http://jacksontwpnj.net/ from:
> Shulamis Greenfield <smgreenfield@gmaii.com>

>

>"Dear Mayor Reina,

>
> l have become alarmed at the amount of hatefu| comments l have been hearing from iackson residents and reading

online. Since the zoning hearing hearing for Oros Bals Yaakov started, hateful comments and plain old lies and slurs have
abounded on sites such as the APP comments and Jackson Facebook Watchdogs. What really bothers me is that l live
near the Jackson border and used to shop and go to parks in iackson. l no longer do so because of rude behavior and
comment such as "if you don't pay taxes, your kids can‘t play here." (As an aside, l pay more more taxes than most
people in iackson.)l don't know if thre is anything you can do as a mayor, but if there is anything you can do to keep your
town from sliding further into the cesspool of anti-lewish behavior it would be nice.

>
>
>

 

 

 

 

Case 3:17-cv-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 34 of 124 Page|D: 275

>

> ----- Origlnal Message ---~~

> From: "Shulamls Greeniield" <smgreeniield@gmail.com>
> To: mikereina@jacksontwpni.net

> Sent: Frlday, May 23, 2014 6:44:33 PM

> Subject: lackson Townshlp: follow uo- hate in lackson

>
> This is an enquiry e-mail via http://jacksontwpni.net/ from:
> Shulamls Greenfield <smgreenfield@gmail.com>

>
> A small sampling of antl-Semitic comments on the lackson facebook watchdog:

> Hopeanne Flynn Drew The payback money should come straight from the
> private school corruption fund Michael Seymour The only people this
> hurts are the non-privare school taxpayers because every hasidic

> household is a shui or yeshiva and is tax exempt or paying
> ridlculously low taxes Michael W Sachs @Seymour you are so correct. These loopholes have to be stopped Problem is

the Hasidlcs control Lakewood and they're the ones responsible for the mess they're in. Problem is they don't seem to
care Suzanne Viereck Fischer yes Thomas, that is why l STOPPED taking my grandchildren there, plus l DON"T go to the
Jackson Library anymore. They are rude, & push other children out of the way. l guess there aren't any playgrounds ora
library in Lakewood. Another thing, don't go into one of their stores, they tell you to leave Randi Redington Absolute|y
lll We don't want our beautiful town turning into the overcrowded atroclty that Lakewood has become.

> Brian Arcella Enough is enough, this whole application is littered with lles, fabrications and deception.lts all part of a
larger plan. Why else would you not build your structure on an adjoining piece of commercial property other then to set

a president (sic)

Case 3:17-cv-O3226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 35 of 124 Page|D: 276

Shu|amis Greenfieid <smgreeniieid@gmail.com>

From:

Sent: Monday, May 26, 2014 12:42 PM
To: Michael Reina

Subject: Re: Comments

Dear Mayor Reina,

Thank you so much for taking the time to reply, In all honesty, I never expected you to even see it (l figured
some assistant goes through it), or 1 would have worded it more diplomaticaliy. I would like to apologize, and
also say that I am a woman, though you thought I am a male. I was upset, not even so much from reading the
comments, but from the fact that not one person steps up so to speak to say it is wrong. This is what led me to
feel that these sentiments were accepted by a majority of Jackson residents However, as you correctly pointed
out, l can't assume things about a whole township based on comments on the internet. l shouldn't have slandered
your whole oity. For some reason, this story has been bothering me personally I keep asking myself why I
follow it if it hurts me so much, and l am not sure of the reason. I am a true believer in America, in her
exceptionalism, her goodness, her tolerance 'I`his for some reason has shaken my belief, which is ay core belief
to me. America has provided my family with so much opportunity, and I so want to believe in her promise It
hurts to see me and my community described over and over as non-taxpaying residents who don't care about
anyone else when nothing could be further from the truth. I pay lot of property tax, and l work for the
Department of Children and Families, and give those kids my heart and soul.

If there is anything I can do to foster understanding l would be happy to do so.

With best regards,

On Mon, May 26, 2014 at 7:08 AM, Michael Reina <mikereina@iacksontwpni.net> wro;e;

' Mr. Greenfield,

I am in receipt of both your email messages 1 can understand the frustration because 1 too am against negative and

bias comments butI think we both can agree this is not a one sided argument or concern, in fact some statements

made from both sides were hurtful and to be frank, ignorant. I believe the problem arises on two main lssues, one is not
understanding Munlcipa| Land Use Law and the second is the rumor mli|. 80th these issues when combined produce

j unbridled passions, resentment and misunderstandings which spread quickly. You told me you read these comments
onllne, you being an intelligent person should know that oniine comments are not monitored nor are they always factual.

Again, I think we can agree that the negative comments made from a few people on both sides do not represent the

3 sentiments from the Jackson and Lakewood communities The press and social media sites have blogs that people more

often than not vent their feelings and frustrations on them because they can. Hopefuiiy one day people realize that
g instead of condemning each other`over beliefs and opinions`lt would benefit ali if they educate themselves first then
§ civilly discuss the issues at hand so that each may have a better understand over what it is that they are disagreeing on.

Now I would like to address your comment about "Jackson sliding into a cesspooi of anti Jewish sentiment I take
exception to that comment Slr because that too is an ignorant statement that I would have to assume you based on the
few comments that you have read on the lnternet? So you see right there you too have already judged the entire
Townshlp of Jackson on what you read onllne, you provide no facts just internat dialoguel For the record Sir, Jackson is
far from being a cesspooi and furthermore takes pride with ali of it's communities and what they have to offer. Our
Townshlp is diversified and each community is a welcomed asset for all to enjoy. The Townshlp and every community be
it a retirement community or a sub division within our borders welcomes everyone with equal enthusiasm regardless of

race, colorl creed or religion.
In ending, 1 appreciate that you took the time to write me but the latter part of this emaii is to set the record straight

and to tell you point blank your entire "cesspool" statement is incorrect and could not be any further from the truth. l
1

Case 3:17-cV-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 36 of 124 PagelD: 277

trust that with my response you have a better understanding of Jackson as a whole and not the anti Jewish community
that you stated we are. Thank you and have a nice day.

Sincerely,

. Michael Reina

ii Mayor
.. Jackson Townshlp

95 West Veterans Highway

-` Jackson NJ 08527

Oft`lce ZlZ:£Z§iZMJZH
Fax 132;22.8:.25.13

CONFIDENTIALITY NOTICE: This electronic message contains information from

the Jackson Townshlp Mayors offioe. This e-mail and any files attached may

= contain confidential information that is legally privileged If you are
' not the intended recipient, or a person responsible for delivering it, you

are hereby notified that any DISCLCSUREl COPYING, DISTRIBU'HON or use of

. any of the information contained in or attached to this transmission ls

SiRICTi.¥ PROHIBITED. If you have received this transmission in error,

- please forward same to sender and destroy the original transmission and
.~ its attachments without reading or saving in any manner.

 

 

 

This is an enquiry e-mail via http://jacksontwpnj.net/ from:

§ Shulamis Greenfield <smgreenfield@qmall.com>

j A small sampling of anti-Semitic comments on the JaCkSon facebook watchdog;

Hopeanne Flynn Drew The payback money should come straight from the private school

y corruption fund
Michael Seymour The only people this hurts are the non-privare school taxpayers because

' every hasidic household is a shul or yeshiva and is tax exempt or paying ridiculously low

taxes
Michael W Sachs @Seymour you are so correct. These loopholes have to be stopped. Problem

` is the Hasidics control Lakewood and they're the ones responsible for the mess they're

in. Problem is they don't seem to care
Suzanne Viereck Fischer yes Thomas, that is why 1 STOPPED taking my grandchildren there,

plus 1 DON"T go to the Jackson Library anymore. They are rude, & push other children out
of the way.lI guess there aren!t any playgrounds or a library in Lakewood. Another thing,
don't go into one of their stores, they tell you to leave

Randi Redington Absolutely !!i We don't want our beautiful town turning into the
overcrowded atrocity that Lakewood has become.

Brlan Arcella Enough is enough, this whole application is littered with lies,
fabrications and deception.lts all part of a larger plan. Why else would you not build
your structure on an adjoining piece of commercial property other then to set a president

(Sic)

~.-»~....,.....,_.,~.~___¢-.~-~-~.»~¢____..........~¢¢.._..~~.,.___~~“-~».__-»-»_»__.._........._._......_._______
..~..~.-.-~_.__~._....~._.._..__...

..-...._.-.._~....._..._...._,.~,...._._._,......_.___.¢-,___.~...~_-.~~.._~.........__..................___._...,........_____~_.._._....~..._.

This is an enquiry e-mail via hctp://jacksontwpnj.net/ from:

Shulamis Greenfield <smgreenfield@gmail.com>

2

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 37 of 124 Page|D: 278

Dear Mayor Reina,

I have become alarmed at the amount of hateful comments I have been hearing from Jackson

residents and reading online. Since the zoning hearing hearing for Oros Bais Yaakov

z started, hateful comments and plain old lies and slurs have abounded on sites such as the

§ APP comments and Jackson Facebook Watchdogs. What really bothers me is that I live near
the Jackson border and used to shop and go to parks in Jackson. I no longer do so because
of rude behavior and comment such as "if you don't pay taxes, your kids can't play here."

j (As an aside, l pay more more taxes than most people in Jackson.)I don't know if thre is

z anything you can do as a mayor, but if there is anything yog can do to keep your town
from sliding further into the cesspool of ami-jewish behavlor lt would be nice.

Shulamis Greenfield

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 38 of 124 Page|D: 279

 

Michael Reina <mikereina@jacksontwpnj.net>

From:

Sent: Monday, May 26, 2014 12:46 PM
To: Kenneth Bressi;Ann Updegrave
Subject: Fwd: Comrnents

FYI, thank you.

Mike

 

From: "Michael Reina" <mikereina@jacksontwpnj.nei>

To: smgreenfield@gmail.com
Sent: Monday, May 26, 2014 7:08:29 AM

Subject: Re: Comments

Mr. Greenfle|d,

I am in receipt of both your emali messages. I can understand the frustration because I too am against negative and
bias comments but I think we both can agree this is not a one sided argument or concern, in fact some statements made
from both sides were hurtful and to be frank, ignorantl 1 believe the problem arises on two main lssues, one is not
understanding Municlpal Land Use Law and the second is the rumor mili. 80th these issues when combined produce

unbridled passions, resentment and misunderstandings which spread quickly. You told me you read these comments
onllne, you being an intelligent person should know that oniine comments are not monitored nor are they always factuai.
Again, 1 think we can agree that the negative comments made from a few people on both sides do not represent the
sentiments from the Jackson and Lakewood communities The press and social media sites have biogs that people more
often than not vent their feelings and frustrations on them because they can. Hopefuiiy one day people realize that
instead of condemning each other over beliefs and opinions it would benefit all if they educate themselves first then civilly
discuss the issues at hand so that each may have a better understand over what it is that they are disagreeing on.

Now I would like to address your comment about "Jackson sliding into a cesspooi of antl Jewish sentiment I take
exception to that comment Sir because that too is an ignorant statement that I would have to assume you based on the
few comments that you have read on the lnternet? So you see right there you too have already judged the entire
Townshlp of Jackson on what you read onllne, you provide no facts just internet dialoguel For the record Sir, Jackson ls
far from being a cesspool and furthermore takes pride with ali of it's communities and what they have to offer, Our
Townshlp is diversified and each community ls a welcomed asset for ali to enjoy. The Townshlp and every community be
it a retirement community or a sub division within our borders weicomes everyone with equal enthusiasm regardless of

race, coior, creed or religion.

ln ending, I appreciate that you took the time to write me but the latter part of this emaii is to set the record straight
and to tell you point blank your entire "oesspool" statement is incorrect and could not be any further from the truth. l
trust that with my response you have a better understanding of Jackson as a whole and not the anti Jewish community

that you stated we are. Thank you and have a nice day.

Sincerely,

Michael Relna

Case 3:17-cv-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 39 of 124 Page|D: 280

Mayor

Jackson Townshlp

95 West Veterans Highway
Jackson NJ 08527

Offlce 732-928-1200 ext.1211
Fax 732-928-2613
mikereina@jacksontwpnj.net

CONFIDENTIALITY NOTICE: This electronic message contains information from
the Jackson Townshlp Mayors office. This e~mai| and any files attached may
contain confidential information that is legally privileged. If you are

not the intended recipient, or a person responsible for delivering it, you

are hereby notified that any DISCLOSlJRE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is
STRIC'TLY i>ROHIBITED. If you have received this transmission in error,

please forward same to sender and destroy the original transmission and

its attachments without reading or saving in any manner.

 

 

This is an enquiry e»mail via http://jacksontwpnj.net/ from:
Shulamis Greenfield <smgreenfield@gmail.com>

A small Sampling of anti“Semitic comments on the Jackson facebook wacohdog;
Hopeanne Flynn Drew The payback money should come straight from the private School

corruption fund
Michael Seymour The only peopl
every hasidic household is a shul or yes

taxes
Michael w Sachs @Seymour you are so correct. Those loopholes have to be stopped, Problem

is the Hasidics control Lakewood and they're the ones responsible for the mess they're
in. Problem is they don't seem to care
Suzanne Viereck Fischer yes Thomas, that is why l STOPPED taking my grandchildren there,
plus I DON"T go to the Jackson Library anymore. They are rude, & push other children Our
of the way. I guess there aren't any playgrounds or a library in Lakewood. Another thing,

don't go into one of their stores, they tell you to leave
Randi Redington Absolutely ill We don't want our beautiful town turning into the

overcrowded atrocity that Lakewood has become.

Brian Arcella Enough is enough, this whole application is littered with lies,
fabrications and deception.lts all part of a larger plan. Why else would you not build
your structure on an adjoining piece of commercial property other then to set a president

e this hurts are the non~privare school taxpayers because
hiva and is tax exempt or paying ridiculously low

(sic)

~.._._.......,.,..,,...__.,._._...»...~»~...--..-»-_.~_..~._.~-._....¢».»..,....______~.____.~-...»~.......,.........__,.~....,,________
_..~`_........c._..._~-¢__....~-

This is an enquiry e*mail via http://jacksontwpnj.net/ from:
Shulamis Greenfield <smgreenfield@gmail.com>
Dear Mayor Reina,

I have become alarmed at the amount of haceful comments I have been hearing from Jackson
residents and reading online. Since the zoning hearing hearing for Oros Bais Yaakov
started, hateful comments and plain old lies and slurs have abounded on sites such as the

2

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 40 of 124 Page|D: 281

APP comments and Jackson Facebook watchdogs. What really bothers me is that 1 live near
the Jackson border and used to shop and go to parks in Jackson. I no longer do so because
of rude behavior and comment such as "if you don't pay taxes, your kids can't play here."
(As an aside, I pay more more taxes than most people §n Jackson.)l don't know if thr@ is
anything you can do as a mayor, but if there is anyth:mg you can do to keep your town
from sliding further into the cesspool of anti~jewish behav).or lt would be nice,

Case 3:17-cV-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 41 of 124 Page|D: 282

 

Michael Reina <mikereina@jacksontwpnj.net>

From:

Sent: Monday, May 26, 2014 9:39 PM
To: Shulamis Greenfieid

Subject: Re: Comments

Ms. Greenfield,

First let me apologize for mistaking your gender. Second I want to thank you for the openness and sincerity of your
response to my return email. It‘s comforting to know that reasonable people still exist and are willing to work together.
Thank you for your devotion and dedication to the Chlldren that you care for, it is an very honorable profession. Ag far as
me reading my emaii I try to always check and read it every 2-4 hours, no one reads it or answers anything on my

behalf. Please feel to reach out anytime should you wish, thank you.

Sincerely,
Michael Reina

Mayor

Jackson Townshlp

95 West Veterans Highway
Jackson NJ 08527

Office 732-928-1200 ext.1211
Fax 732~928-2613
mikereina@jacksontwpnj.net

CONFIDENTIALITY NOTICE: This electronic message contains information from
the Jackson Townshlp Mayors office. This e~mali and any files attached may
contain confidential information that is iegally privileged. lf you are

not the intended recipient, or a person responsible for delivering it, you

are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is
STRICTLY PROHIBITED. If you have received this transmission in error,

please forward same to sender and destroy the original transmission and

its attachments without reading or saving in any manner.

 

From: "Shulamis Greenfield" <smgreenfieid@gmail.com>
To: "Niichaei Reina" <mikereina@jacksontwpnj.net>
Sent: Nionday, May 26, 2014 12:42:28 PM

Subject: Re: Comments

Dear Mayor Reina,

Thank you so much for taking the time to reply, in all honesty, l never expected you to even see it (|
figured some assistant goes through it), or l would have worded ii more diplomaticaily. l would like to
apologize, and also say that l am a woman, though you thought l am a maie. l was upset, not even
so much from reading the comments, but from the fact that not one person steps up so to speak to
say it is wrong. This is what led me to feel that these sentiments were accepted by a majority of
Jackson residents However, as you correctly pointed out, l can't assume things about a whole

1

Case 3:17-cV-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 42 of 124 Page|D: 283

l
1

township based on comments on the internet. l shouldn't have slandered your whole ciiy. For some
reason, this story has been bothering me personally | keep asking myself why l follow it if it hurts me
so much, and l am not sure of the reason. l am a true beiiever in America, in her exceptionalism, her
goodness, her tolerance This for some reason has shaken my belief. which is ay core belief to mo,
America has provided my family with so much opportunity, and l so want to believe in her promise. it
hurts to see me and my community described over and over as non-taxpaying residents who don't
care about anyone else when nothing could be further from the truth. l pay lot of property iax, and l
work for the Department of Children and Famiiies, and give those kids my heart and soul.

if there is anything l can do to foster understandingl l would be happy to do so.

With best regards,

On Mon. May 26, 2014 at 7 :08 AlVl, Michael Reina <mikereina@`iacksont_w_pni,n_et> Wroie;
Mr. Greenfield,

Iam in receipt of both your email messages 1 can understand the frustration because I too am against negative and
bias comments but I think we both can agree this is not a one sided argument or concern, in fact some statements

= made from both sides were hurtful and to be frank, ignorant I believe the problem arises on two main lssues, one is not

.' understanding Municipal Land Use Law and the second is the rumor mii|. 80th these lssues when combined produce

5 unbridled passions, resentment and misunderstandings which spread quickly. You told me you read these comments
onllne, you being an intelligent person should know that onllne comments are not monitored nor are they always factual.

" Again, I think we can agree that the negative comments made from a few people on both sides do not represent the

; sentiments from the Jackson and Lakewood communities. 'iiie press and social media sites have biogs that people more

often than not vent their feelings and frustrations on them because they can. Hopefully one day people realize that

instead of condemning each other over beliefs and opinions it would benefit ali if they educate themselves first then
civilly discuss the issues at hand so that each may have a better understand over what lt is that they are disagreeing on.

Now I would like to address your comment about "Jackson sliding into a cesspool of antl Jewish sentimentl I take

§ exception to that comment Sir because that too is an ignorant statement that 1 would have to assume you based on die
l few comments that you have read on the internet? So you see right there you too have already judged the entire
‘ Townshlp of Jackson on what you read oniine, you provide no facts just internet dialoguel For the record Sir, Jackson ls

far from being a cesspool and furthermore takes pride with ali of lt's communities and what they have to offer. Our

n Townshlp is diversified and each community is a welcomed asset for alito enjoy. The Townshlp and every community be

ita retirement community or a sub division within our borders weicomes everyone with equal enthusiasm regardless of
race, color, creed or religion.

In ending, 1 appreciate that you took the time to write me but the latter part of this email is to set the record straight
and to tell you point blank your entire "cesspool" statement is incorrect and could not be any further from the truth. 1
trust that with my response you have a better understanding of Jackson as a whole and not the anti Jewish community

that you stated we are. Thank you and have a nice day.

Sincerely,
Michael Relna

Mayor

JaciGon Townshlp

95 West Veterans Highway
Jackson NJ 08527

Office - -

FaX 232;92_8_~2.&13

mikef§ln§.@l§§i$§$?.UMRM

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 43 of 124 Page|D: 284

- CONFIDEN`HALI'W NOTICE: This electronic message contains information from

the Jackson Townshlp Mayors office. This e~mall and any files attached may
contain confidential information that is legally privileged. If you are

§ not the intended recipient, or a person responsible for delivering it, you

. are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTICN or use of
any of the information contained in or attached to this transmission is

` STRICTLY PROHIBITED. If you have received this transmission in error,

please forward same to sender and destroy the original transmission and

. its attachments without reading or saving in any manner.

 

 

This is an enquiry e~mail via http://jacksontwpnj.net/ from:

Shulamis Greenfield <smgreenfield@gmail.com>

A small sampling of anti-Semitic comments on the Jackson facebook watchdog:

Hopeanne Flynn Drew The payback money should come straight from the private School
corruption fund
Michael Seymour The only people this hurts are the non-privare school taxpayers because
every hasidic household is a shul or yeshiva and is tax exempt or paying ridiculously low
taxes
Michael W Sache @Seymour you are so correct. These loopholes have to be etopped_ Problem
is the Hasidics control Lakewood and they're the ones responsible for the mess they»re

in. Problem is they don't seem to care

Suzanne Viereck Fischer yes Thomas, that is why I STOPPED taking my grandchildren there,

‘ plus l DON"T go to the Jackson Library anymore. They are rude, & push other children gut

of the way. I guess there aren't any playgrounds or a library in Lakewood. Another thing,

v don't go into one of their stores, they tell you to leave

Randi Redington Absolutely iii we don't want our beautiful town turning into the

~ overcrowded atrocity that Lakewood has become.

Brian Arcella Bnough is enough, this whole application is littered with lies,
fabrications and deception.lts all part of a larger plan. Why else would you not build

' your structure on an adjoining piece of commercial property other then to set a president

(Sic)

-.~..........~_...._-..._~»--_.__."_._.._.,....t....,.__._........._.__.._...»~.......-~.......~"»-____~~».~~~.___..__........._._._

This is an enquiry e-mail via http://jacksontwpnj.net/ from:
Shulamis Greenfield <smqreenfield@gmail.com>

_ Dear Mayor Reina,

§ I have become alarmed.at the amount of.hateful comments I have been hearing from Jackson
residents and reading online. Since the zoning hearing hearing for Oros Baig Yaakov

started, hateful comments and plain old lies and slurs have abounded on Sites gucn as the
APP comments and Jackson Facebook Watchdogs. What really bothers me is that I live near
the Jackson border and used to shop and go to parke in Jackson. I no longer do so because

§ of rude behavior and comment such as "if you don't pay taxes, your kids can't play here."

(As an aside, I pay more more taxes than most people in Jackson.)I don't know if thre is
anything you can do as a mayor, but if there is anything you can do to keep your town
from sliding further into the cesspool of anti~jewish behavior it would be nice,

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 44 of 124 Page|D: 285

n-

Shu|amis Greenfie|d

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 45 of 124 Page|D: 286

 

SEVCENKO <ksevcenk@opton!ine.net>

From:

Sent: Tuesday, June 03, 2014 5:51 PM

To: bkrubner@ao|.com;bsprechman@ao|.com;jcreedst@msn.com;seatt|esi|Iy@gmai|.com;da
no1252@hotmai!.com;tru55030
@optimum.net;diana@dianabrunner.com;davedimech@optimum.net;mikereina@jackso
ntwpnj.net
mikereina@jacksontwpnj.net;ray@rayshea|aw.com;Ehil|@dewberry.com;sgertner@gmpla
w.net;|Borden@pds~nj.com

Subject: Proposed Oros Bais Yaakov High Schoo|, 38 Cross Street - Jackson Environmenta!
Commission

Attachments: 38 Cross St..pdf

P|ease see attached correspondence

 

Case 3:17-cv-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 46 of 124 Page|D: 287

Environman:al
Commiesicn

Townshlp of
Jackson
MUN|C|PAL BiJiLDiNG

95 WEST VETERANS HiGHWAY

JACKSON. NEW JERSEY 08527
732~928»1200

ivierno

 

To: Zonirrg Board of Ad_iustrnent, Jackson Twp.
From: An'-;hony Russo and Denise Garner, Environrnentai Commission, Jackson Twp.
CC: Environmental Commission, Jackson Twp.; The Honorabie Michael Reina, Mayp¢,

Jackson Township; Mr. Raymond F. Shea, Jr., Esq; i\/ir. Sean D. Gertner, Esq.; Mr‘
Evan D. Hiii, P.E.; and Mr. ian Borden, President, Protessionel Design Services

(PDS). L.L.C.
Date: June 2. 2014
RE: Proposed Oros Bais Yaakov High Schooi, 38 Cross Street, @ Blk 21401 / Lt 6,

'i'wp. of Jackson, Ocean County, NJ

 

Sub|g_qt Agp_lication: Preiiminary & Finai Major Site Plan. Proposed

During the 04/15/2014 Environmental Commission meeting, Mr. lan Boroen, the applicants
representative agreed to perform a site visit with representatives of the Jackson Twp Environmental

Commission to evaiuate the environmental conditions at the site.

Ms. Denise Garner and Mr. Tony Russo of the Jackson Townshlp Environmentai Commission performed
a site visit on May 10, 2014 with Mr. Borden. Arter conducting the site walk and after reviewing the
reports and__sorrespondence, the Environrnenta| Commission__has serious concerns with the property in
question Specifically, it was evident that the property has not been maintained throughout the

years. There was significant and overwhelming evidence of discarded oii, gasoline chemical solvents
and paint containers throughout the site. Additionaiiy, there were numerous tires. abandoned vehicies,
discarded metai, plastic and other debris spread»out over the site. lt was also apparent that the site may

have been used as a vehicle servicing area.

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 47 of 124 Page|D: 288

While we appreciate that many of these areas were noted in the Phase l report, it is our understanding
that a Phase ll would be conducted in accordance with the Technioai Requirements for Site Remediation
N.J.A.C. 7:265. Once the data are collected from the groundwater and soil samples as part of this
Phase il. they can be analyzed to determine if any contaminants are present on this property.

Because of the lack of data, the observed surface contamination and because of the site conditions
noted above, the Environmentai Commission recommends that the Zoning Board of Adjustment deny the

application before them.

Please contact me at_or Denise Garner a~to discuss the matter further.

Sincerely,

R`<\W»Gt\§¢

860
Anthony R @
Chalrman

Environmentai Commission. Jackson Townshlp

 

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 48 of 124 Page|D: 289

 

Tony Russo <trussoBO@optimum.net>

From:

Sent: Wednesday, June 04, 2014 4:02 FM

To: Michael Reina

Subject: Re: Proposed Oros Bais Yaakov High Schoo|, 38 Cross Street ~ Jackson Environmentai
Commission

Thank you for the support Mayor.

Tony

On Tue, Jun 03, 2014 at 05:56 PM, Michael Reina wrote:

>
> Ms, Sevcenko, Chalrman Russo, Members of the Comrnlssion,

>
> Thank you for passing this report on to me and as always, your
> dedication to the environment and professionalism.

> Sincerely,

>

> Michael Relna

>

> Mayor

> Jackson Townshlp

> 95 West Veterans Highway

> Jackson NJ 08527

> Office 732-928-1200 ext.1211

> Fax 732-928~2613

> mikereina @jacl<sontwpnj.net

>

>
> CONFlDENTlALITV NOTlCE: This electronic message contains information

> from the Jackson Townshlp Mayors office. This e~mail and any tiles

> attached may contain confidential information that is legally

> privileged lfyou are not the intended recipient, or a person

> responsible for delivering it, you are hereby notified that any

> DISCLOSURE, COPY|NG, DlSTRlBUTlON or use of any of the information
> contained in or attached to this transmission is STRiCTi.Y PROHlBlTED.
> lf you have received this transmission in error, please forward same

> to sender and destroy the original transmission and its attachments

> without reading or saving in any manner.

>

> ----- Original Message ~--»-

> From: "SEVCENKO" To: bkrubner@aoi.com, bsprechman@aol.com,

> jcreedst@msn.com, seattlesilly@gmail.com, danolZSZ@hotmail.com,
> trussoBO@optlmurn.net, diana@dianabrunner.com, davedlmech@optlmum.net,
> "mikerelna@jacksontwpnj.net mikereina@jacksontwpn].net“ ,

1

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 49 of 124 Page|D: 290

> ray@rayshealaw.com, Ehill@dewberry.com, sgertner@gmplaw.net,

> lBorden@pds~nj.com
> Sent: Tuesday, June 3, 2014 5:51:14 PM

> Subject: Proposed Oros Bais Yaakov High School, 38 Cross Street -
> Jackson Envlronmental Commission

>

>

>

> Please see attached correspondence

>

>

>

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 50 of 124 Page|D: 291

j

From: James Priolo <jpriolo@maserconsulting.corn>
Sent: Wednesday, luna 11, 2014 7:14 PM

To: Michael Reina

Subject: FW: Oros Bais Yaakov High School - Jackson
Attachments: 140520__iap_N0 Letterhead Review Memo #1.pdf

Mii<e - attached is report l sent to Jean. Jim

 

Jomes A. Priolo, P.E., P.P., C.M.E., C.P.W.M.
Dlscip|ine Leooier

Mcser Consulilng P.A.
C: 732.600.4080 P: 732.383.1950 exit 3475

From: James Priolo
Sent: Wednesday, May 21, 2014 10:54 AM

To: 'Jean L. Clprlanl, Esq.'
Subject: Oros Bals Yaakov High School - Jackson

 

Jlm

 

Jomes A. Frlolo, P.E., P.P., C.M.E., C.P.W.M.
Discipline Leoder

Moser Consulllng P.A.
C: 732.600.4080 P: 732.383.l 950 exit 3475

 

timmt Susan lzrads'haw `
Sent: Wednesday, May 21, 2014 10:50 AM

To: James Priolo
Subject: Oros Bais Yaakov ngh School

§§ Piease consider the environment before printing this e~mail.

 

In a continuing effort to support its strategic growth initiativc, Maser Consulting recently opened a new office in Tampa, FL. This latest umw wi 11
provide new Mobile LiDAR Mapping services while strengthening its Civil and Site services to moot growing commercial development
opportunities Now employing over 450 professionals throughout the East Coast, our award-winning firm has a nationally diversified project

portfolio

 

OlSCLAlMER
This e-mail ls confidential /t may also be legally privileged ll you are not the addresses you may not copy, forward disclose cruse any parr of

1

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 51 of 124 Page|D: 292

' ' hments. ll ou have received this message ln emor, please delete lt and all copies from your system and notify the sender
;Z;rsnzgi:tgl;,g;;ee;g:)ce~mail. lntevmet communications cannot be guaranteed to be lrmely. sec>unel ermr Or vl[us free. The sender does 001 80¢911¢
liability for any errors or omissions Any dmwlngs, sketches, lmages. or data are to be understood as copyright proleoted.

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 52 of 124 Page|D: 293

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 53 of 124 Page|D: 294

 

[2]

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 54 of 124 Page|D: 295

 

[3]

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 55 of 124 Page|D: 296

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 56 of 124 Page|D: 297

 

[5]

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 57 of 124 Page|D: 298

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 58 of 124 Page|D: 299

 

[7]

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 59 of 124 Page|D: 300

 

From: Michael Relna <mikereina@jacksontwpnj.net>
Sent: Wednesday, lune 11, 2014 10:19 PM

To: lames Priolo
Subject: Re: Oros Bais Yaakov High School - Jackson

Thank you.
Sincerely,
Michael Relna

Mayor

Jackson Townshlp

95 West Veterans Highway
Jackson NJ 08527

Of‘fice 732-928~1200 ext.1211
Fax 732-928»2613
mikereina@jacksontwpn).net

CONFIDENTIALITY NOTICE: This electronic message contains information from
the Jackson Townshlp Mayors office. This e-mail and any files attached may
contain confidential information that is legally privileged If you are

not the intended recipient, or a person responsible for delivering it, you

are hereby notified that any DISCLOSURE, COPYING, DISTRIBUUON or use of
any of the information contained in or attached to this transmission ls
STRICTLY PROHIBITED. If you have received this transmission in error,

please forward same to sender and destroy the original transmission and

its attachments without reading or saving in any manner.

From: "James Priolo" <jpriolo@maserconsulting.com>
To: "Niichaei Relna" <mikereina@jacksontwpnj.net>
Sent: Wednesday. June 11, 2014 7:13:30 PM
Subject: FW: Oros Bais Yaakov ngh School - Jackson

lVlike - attached is report l sent to lean. .lim

 

11ch5 Ao P[l°|o; P¢E¢l pupil CcM»EN C¢P.w¢M¢
Dlscipline Leoder

Maser Consuillng P.A.
C: 732.600.4080 P: 732.383.1950 ext: 3475

 

From: flames Priolo

Sent: Wednesday, May 21, 2014 10:54 AM
To: 'Jean L. Ciprlani, Esq.'

Subject: Oros Bals Yaekov High School - Jackson

    

Case 3:17-cv-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 60 of 124 Page|D: 301

lim

 

.lclmes A. Priolo, P.E., P.P., C.M.E., C.P.W.M.

Discipiine Leoder
Mcser Consulilng P.A.
C: 732.600.4080 P: 732.383.1950 exi: 3475

From: "Sus"an Bradshaw
Sent: Wednesday, May 21, 2014 10:50 AM

To: James Priolo
Subject: Oros Bais Yaakov High School

§§ Piease consider the environment before printing this e~mail.

 

ln a continuing effort to support its strategic growth inltiative, Maser Consulting recently opened a new
office in Tampa, FL. This latest omce will provide new Mobile LiDAR Mapping services while

strengthening its Civil and Site services to meet growing commercial development opponunities. Now
employing over 450 professionals throughout the East Coast, our award»winning firm has a nationally

diversified project portfolio.

 

 

DlSCLAlMER

This e-mail is conhdenir'al. lt may also be legally privileged ll you are not the addresses you may nor copyl forward, disclose or use any pari ol

this email rexl or aliachmenis. if you have received this message in error, please delete ii end all copies from your sysiem and notify me Sende,
s cannot be guaranteed lo be limely, secure, error or virus free The sender does not accept

immediately by reium e-mai/. lniemei communication
/iabiliiy for any errors or omissions Any dmwlngs, skelches, images, or data are to be understood as copyright pmrgc¢ed_

Case 3:17-cv-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 61 of 124 Page|D: 302

 

 

Michael Reina <mikereina@jacksontwpnj.net>

From:

Sent: Thursday, June 12, 2014 7:09 AM

To: iames Priolo

Subject: Re: Oros Bais ¥aakov High School ~ Jackson
Jim,

I just the read the report, thank you again.

Sincerely,
Michael Reina

Mayor

Jackson Townshlp

95 West Veterans Highway
Jackson NJ 08527

Ofiice 732-928-1200 ext.1211
Fax 732-928-2613
mikereina@jacksontwpnj.net

CONFIDENT!ALITY NOTICE: This electronic message contains information from
the Jackson Townshlp Mayors office. This e-mail and any files attached may
contain confidential information that is legally privileged. If you are

not the intended recipient, or a person responsible for delivering it, you

are hereby notified that any DlSCLOSURE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is
STRICTLY FROHIBITED. If you have received this transmission in error,

please forward same to sender and destroy the original transmission and

its attachments without reading or saving in any manner.

 

From: “James Prioio" <jprioio@maserconsulting.com>
To: “Michaei Reina" <mikereina@jacksontwpnj.net>
Sent: Wednesday. June 11, 2014 7:13:30 PM
Subject: FW: Oros Bais Yaakov High School - Jackson

Mike ~ attached is report l sent to Jean. Jim

 

Jcmes A. Prioio, P.E., P.P., C.M.E., C.P.W.M.
Discipiine Leoder

Maser Consuliing P.A.
C: 732.600.4080 P: 732.383. l 950 ext: 3475

From:`james Priolo
Sent: Wednesday, May 21, 2014 10:54 AM

To: 'Jean L. Cipriani, Esq.‘
Subject: Oros Bais Yaakov High School -_Jaclcson

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 62 of 124 Page|D: 303

 

Jim

 

Jomes A. Priolo, i’.E., P.P., C.M.E., C.P.W.M.
Disc:ipline Leoder

Moser Consultlng l’.A.
C: 732.600.4080 P: 732.383. l 950 exf: 3475

 

items susa"§."i`z};-§asil;"vi " "
Sent: Wednesday, May 21, 2014 10:50 AM

To: James Priolo
Subject: Oros Bais Yaal<ov ngh School

§§ Please consider the environment before printing this e~maii.

 

in a continuing effort to support its strategic growth initiative, Maser Consulting recently opened a new
office in Tampa, FL. This latest ofnce will provide new Nlobile LiDAR Mapping services while

strengthening its Civil and Site services to meet growing commercial development opportunities Now
employing over 450 professionals throughout the East Coast, our award~winning hrm has a nationally

diversified project portfolio.

 

D/SCLA/MER

This e-mail is contidential. lt may also be legally privileged if you are not the addresses you may not copy, forward discios

this emeii text cr attachments if you have received this message in error, please delete lt and all copies from your system a:dohcl)ltigr ft?;::n,zfg;
tions cannot be guaranteed to be timely, secure, error or virus free The sender does not accept

immediater by return e-maii. lnfemet communica
liability for any errors or omissions Any drawings sketches, images, or data are to be understood as copyright pmiec;ed'

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 63 of 124 Page|D: 304

 

 

From: James Priolo <jpriolo@maserconsuiting.com>
Sent: Thursday, .lune 12, 2014 7:34 AM

To: Michael Reina

Subject: RE: Oros Bais Yaakov High School - Jackson

No problem - if you need anything else let me know.

 

fumes A. Priolo, i’.E., P.i’., C.M.E., C.P.W.M.
Discipiine Leoder

Moser Consulting P.A.
C: 732.600.4080 P: 732.383.1950 exl: 3475

From: Michael Relna {mailto:mikereina@jacksontwpnj;net]
Sent: Thursday, June 12, 2014 7:09 AM

To: James Priolo
Subject: Re: Oros Bais Yaakov High School - Jackson

Jim,

I just the read the report, thank you agaln.

Sincerely,
Michael Relna

Mayor

Jackson Townshlp

95 West Veterans Highway
Jackson NJ 08527

Office 732-928-1200 ext.1211
Fax 732-928~2613

CONFIDENTIALIW NOTICE: This electronic message contains information from
the Jackson Townshlp Mayors office. This e~mall and any files attached may
contain confidential information that is-iegal|y privileged. If you are

not the intended recipient, or a person responsible for delivering it, you

are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is
Sl'RIC”li.Y PROHIBITED. If you have received this transmission in error,

please forward same to sender and destroy the original transmission and

its attachments without reading or saving in any manner.

 

From: "James Priolo" <'igriolo@maserconsuiting.gorn>
To: "Michael Reina" <mikereina@iacl<sontwpni.net>

Sent: Wednesday, June 11, 2014 7:13:30 PM
Subject: FW: Oros Bais Yaakov High School - Jackson

1

Case 3:17-cV-03226-i\/|AS-DEA Document 32-2 Filed 04/12/19 Page 64 of 124 Page|D: 305

 

Mike ~ attached is report i sent to Jean. Jim

 

Jomes A. Priolo, P.E., P.P., C.M.E., C.P.W.M.
Dlsclpline l.eoicler

Moser Consuitlng P.A.
C: 732.600.4080 P: 732.383.1950 exi: 3475

 

From: James Priolo
Sent: Wednesday, May 21, 2014 10:54 AM

To: 'Jean L. Cipriani, Esq.'

Subject: Oros Bais Yaakov High School - Jackson

 

Jim

 

Jomes A. Prioio, P.E., P.P., C.M.E., C.P.W.M.
Discipiine tender

Muser Consuitlng P.A.
C: 732.600.4080 P: 732.383.1950 ext: 3475

i'-lr'a.ii= sugan`éréé;i§$ir" ` `
Sent: Wednesday, May 21, 2014 10:50 AM

To: James Priolo
Subject: Oros Bais Yaakov High School

§§ Please consider the environment before printing this e-maii.

 

in a continuing effort to support its strategic growth initiative, Maser Consuiting recently opened a new
office in Tampa. FL. This latest office will provide new Mobile LiDAR Mapping services while
strengthening its Civil and Site services to meet growing commercial development opportunities Now

employing over 450 professionals throughout the East Coast, our award-winning firm has a nationally

diversified project portfoliol

 

DlSCLAiMER

This esmail is confidential lt may also be legally privileged lf you are not the addresses you may not copy, forward, disc/

this ama/l text or attachments lf you have received this message in error, please delete it and ali copies from your systemo;gdorrit‘)lti; finley 531/gi
ications cannot be guaranteed to be iirne/y, secure, en'oror virus frae. The senderdoes not accept

immediately by return e-mail. Intemet oommun
liability for any errors or omissions Any drawings sketches, images, or data are to be understood as copyright protected

 

Case 3:17-cV-03226-i\/|AS-DEA Document 32-2 Filed 04/12/19 Page 65 of 124 Page|D: 306

 

 

Helene Schlegei <administrator@jacksontwpnj.net>

From:

Sent: Friday. October 31, 2014 7:30 AM
To: Michael Reina

Subject: Re: Complaint

You are exactly rightl

> On Oct 31, 2014, at 7:29 AM, Michael Reina <mikereina @jacksontwpnj.net> wrote:
> . .

    

>
> Sincerely,

>

> Michael Reina

>
> Mayor

` > Jackson Townshlp
> 95 West Veterans Highway
> Jackson Nl 08527
> Offlce 732-928-1200 ext.1211
> Fax 732-928-2613
> mikereina @jacksontwpnj.net
>

>
> CONF|DENT!AL|TY NOT|CE: This electronic message contains information

> from the Jackson Township Mayors office. This e-mail and any files

> attached may contain confidential information that is legally

> privileged if you are not the intended recipient, or a person

> responsible for delivering it, you are hereby notified that any

> DtSCLOSURE, COPYING, DiSTRlBUT|ON or use of any of the information

> contained in or attached to this transmission is STR|CTLY PROHiBiTED.

> if you have received this transmission in error, please forward same

> to sender and destroy the original transmission and its attachments without reading or saving in any manner_
>

> ----- Originai Message ~~»~
> From: "Helene Schiegel" <administrator@iacksontwpnj.net>

' > To: "Michael Reina" <mikereina@jacksontwpnj.net>
> Sent: Friday, October 31, 2014 7:26:08 AM
> Subject: Re: Complalnt
>

>m

>
>> On Oct 31, 2014, at 7:19 AM, Michael Reina <mikereina@jacksontwpnj.net> wrote:

1

Case 3:17-cV-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 66 of 124 Page|D: 307

 

>> l will be sending more complete correspondence; however, as part of

>> the named entity, l wanted to provide a copy.

>> l copy the Mayor and Townshlp attorney as the Mayor is the

>> administrative head of the municipality, though the Townshlp is not named.

>>
>> Sean
>>

>>

>> ATTENT|ON
>> The information in this email is confidential and may be legally privileged

>> it is intended solely for the addressee Access to this email by

>> anyone else is unauthorized if you are not the intended recipient,

>> any disclosure, copying, distribution or any action taken or omitted
>> to be taken in reliance on it, is prohibited and may be unlawful

>> When addressed to our client, any opinion or advice contained in this
>> email are subject to the terms and conditions expressed in the

>> governing Gertner Mandel & Pestak, LLC client engagement letter.
>> Gertner Mandel & Peslak, LLC only provides legal advice after an

>> attorney-client relationship ls formed; no such relationship is
>> created by this emall. An attorney-client relationship will exist only after a written agreement is signed by the client

and the firm.
>> This e~mai| (inciuding any attachments) is intended only for the

>> exclusive use of the individual to whom it is addressedl The

>> information contained hereinafter may be proprietary, confldential,
>> privileged and exempt from disclosure underappllcable law. if the
>> reader of this e-mail is not the intended recipient or agent

>> responsible for delivering the message to the intended recipient, the
>> reader ls hereby put on notice that any use, dissemination,

>> distribution or copying of this communication is strictly prohibited
>> if the reader has received this communication in error, please immediately notify us by telephone at (732) 363-3333

or notify us by E-maii
>> at sgertner@gmpiaw.net. Also, please send a hard copy of the E-mail to

>> Sean Gertner, P.O. Box 499, Lakewood, New Jersey 08701. We will
>> reimburse you for all expenses incurred. Thank you.

>> Pursuant to Treasury Department regulations we are required to
>> advise you that any federal tax advice contained in this message

>> (lncludlng any

>> attachments) is not intended or written to be used, and cannot be
>> used, for the purpose of (i) avoiding tax-related penalties under the
>> internal Revenue Code or applicable state or local tax law provisions
>> or (il) promoting, marketing or recommending to another party any
>> tax-related matters addressed herein. Thank you.

>>
>>
>>
>> <Compiaint - filed 10-15-14.pdf>

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 67 of 124 PagelD: 308

 

>>

>>
>> FYl,

>>
>> Extremely confidential at this time. Kindly print two copies, 1 for Helene and 1 for myself. Please place my copy in a

manila envelope on my desk and mark Mayor only "confidential". Thank you.

>>
>> Sincerely,

>>

>> Michael Reina

>>

>> Mayor

>> Jackson Townshlp

>> 95 West Veterans Highway
>> Jackson NJ 08527

>> Office 732~928~1200 ext.1211
>> Fax 732-928-2613

>> mlkereina@jacksontwpnj.net
>>

>>
>> CONFlDENTlAL|TY NOT|CE: This electronic message contains information

>> from the Jackson Townshlp Mayors office. This e-mail and any files

>> attached may contain confidential information that is legally

>> privileged. if you are not the intended recipient, or a person

>> responsible for delivering it, you are hereby notified that any

>> DiSCLOSURE, COPV|NG, DiSTRlBUTlON or use of any of the information
>> contained in or attached to this transmission is STRlCTLV PROHlBlTED.

>> if you have received this transmission in error, please forward same
>> to sender and destroy the original transmission and its attachments without reading or saving in any manner.

>>
>> -~-- Forwarded Nlessage

>> From: "Sean D. Gertner" <sgertner@gmplaw.net>

>> To: "Steve Costanzo" <scostanzo@chubb.com>, "$HELDON HOFST£|N

>> (SHELDON HOFSTElN)" <njnormshel@optonline.net>, “John Sutt|es (John
>> Sutt|es" <.lSuttles@nitransit.com>, "iohn' 'Burrows"

>> <]ohn@threebears.com>, "joseph' 'schu|man" <]oe@restassured.com>,

>> "peter' 'maher" <pete@maherappraisais.corn>, "book jr. , ca rl"

>> <cbook@optonline.net>, “Kathryn' 'Mclihinney"

>> <kmciihinney@optoniine.net>, "Anthony Marano" <aij€lS@gmail.com>
>> Cc: mikerelna@jacksontwpnj.net, "Jean L. Cipriani, Esq.“

>> <iic@gm-law.net>, "Evan' 'Hill" <ehlll@Dewberry.com>, "MARK"

>> <MARK.KATARVNlAK@FPAENGiNEERS.COM>, "ERNlE‘ 'PETERS"

>> <Ernle.Peters@rve.com>, "Jeff Purpuro" <jpurpuro@iacksontwpnj.net>,
>> ".lanice Kisty" <]kisty@lacksontwpnl.net>

>> Sent: Thursday, October 30, 2014 7:00:41 PM

>> Subject: Complaint

>>

>> Members of the Board:
>> Attached please find a copy of the complaint filed by Oros Bais

>> Yaai<ov and provided to me by e-mail (i have yet to receive a hard copy).
° >> Please note the three counts in the complaint. Please MAKE NO
>> COMMENTS REGARD|NG PEND|NG L|TlGATlON.

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 68 of 124 PagelD: 309

w§
hummo § zonng ,
n myrwa
§ NZHJ § § mQMN
Nm,w.mmwh ¢.N.xm ¢§
§B .H § "hru<
uz°§¢

.N..¢m"'.¢ §

g§d ZH wm§m .m§ § 20 fda meu. mo WMHDOb §m .FW.DZ mha§m

.BH§ §.F mo UZHAH.m ma mo MN<Q on ZH.FFH_K NMB §§ hO ZDHL.»<UHNHHXHU
d mmth HWD.I DD~¢ NP<HNBQ~EEH wH MUE § § §§ COW ...wH .

.E.$.bra. H.§v,m~.¢ .Nnt ".E
nco § U¢.Eou .mzomn.wmbo § m><m bow ..~H

OW§ .W HZMUZN> 203 an §wa¢ MUQUU §§ 2

.§.w wM.IQU §H§ .§HD
HMNHN m.xh. 20 NUH>NNM ZOE W,W¢G cm MO §§ .MM.HHN § ¥OE WZDH Q.Z¢ §
men NN guawa do DNU§ mm Nd£ gm wh.¢Q omv W§ MH WNN>DUMHQ

s aug woo geowa zone max § § umw
2 Sm~ao~ o 200 amuqu

zownu¢o § ma ooomum xo_r.= >ou.§§ mgm woxo § .,m.m *
33 .o~ ammo.Uo cuban .

§ om»¢ c §.Dmum §Z H¢DCU
w.noNcmNm ~Nm: .CZ HZOENANN. H.NDOO
MUH.HOZ §NWW¢ MUE

523 D,~ g w:o.w t

ZGHHH>HQ § AH>HU
NMDOEPMDOU §OU §
§ §§ §OU §

w
w

Case 3:17-cv-03226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 69 of 124 PagelD: 310

 

Aggend§ Xll~B!

CIVIL CASE lNFQRMAT|ON STATEMENT
(ClS)
ute to must t.aw mann

Civil Parlpieadltm (not motionl`)md`orRulo¢l: 6~1
Piudlng will be widow for filll\d. under Rlllo 1 5-6(0), comm/mun

nimmotionebovotit¢blacit horizontme
BAWMNWB£JR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or attorneys signature la not affixed
Arrom:wrnose twa ` maritime men oowrvorveuue
Steven Pfe`ffer, anulre (73`2)364~7333 ocean
mm oww) oo§;v way "
“""'s"°°"*°"°' l»§ ;\};ZW/#/q
orr-'rcertooness mowele ' t
ztoswestcotmtyum nasa °°'"P‘°""
JIC,CO°¢'\¢ m 08527 mem m va n m
morrmr'rm..moa¢.mam when
OrwB¢ltYukwi'iighSohoolv.ZonlngBoamofJodtsonTownchlp
Oros Bais YaaltovHiphSdtool. `
plaintiff
cason/pemex twva
iam-mumle vietnam tama»\moresstommmcnoeci\sev gus gm
D res d No Fvoumveotieotceo‘ves‘aeam.s.)t. .
101 REMW mm %A&om»u.caat.sc)tseuw
nemm'msss must irrea.usroootcermi~:nsm
[J Y¢s m N°
ooroumnotm'ewomomrvmnes mosoereuowr'smmmmsuamceoowam amy
(atbwotl\o|u'rn`amwbnormw)?
D wm

 

 

 

BN°

. D '!‘fl .
m)r)n"t=.‘n linen or '."r.- t.'."*»l't'i'!' .’.i'r.;`,z_..

l ll[. ll i`_(}i'

 
 

'i()i.iii? t.il».lr lil()tmr);'\ 3,;_",.,!

 
   

 

MUWUERBUCSNRWOSEBQFD£TMF¢ABEBM¥EMMAW
REouRRENTREi.A"noNSlM ' D network D Froanomanmott ma wi h
B m m m D FM.N. n c )

 

 

  

 

 

US€W$PACEWMEU¥]£COWTTGWSP£CMLCASEWM
A°CELERATEDUWOBTUN
m _- ~ l oc

.._. ')()}4 j .__'

 

 

 

 

 

- ~ 1 - -- - - ~ SllPFlilnR m nr‘r:r,t\l
oorwmvmmmuemmvwwwweaomm? lt=ves,
D rea a No _
mmmwmno`ettemm? krummmtmwaoe?
0 rea ill no
lemifythatoontld¢ntlilpononal monmwwbdnhdwhdhun docun»nbnowsubmlmdwth¢¢¢wt,mdwmb.
nda¢t»dt…i alldooummblubtnltbdintl»tuunin»ooordanuwldtkwnzwnb).

 

 

 

 

ATTW|£Y¥BNA‘NRE: l 2 id
c ,
psgo1of2

Elfoollv¢ 08-19‘2013. ON 10517-En91|lh

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 70 of 124 Page|D: 311

 

 

RECE|Y§D & F|LED

¢~~-~ ,.., ..

OCT l 5 2014

 

 

 

suPEmi)"R' ci,`o'c'EAN

 

LEVIN, SHEA & PFEFFER, P.A.
2108 W. COUNTV l.|NE R°AD. 33
ozst '"

HERBERT SMITH FREEHlLlS NEW YORK LLP

450 L£X|NGTON AVENUE
NEW VORK. NY
10017

Attorneys for Plaintit?

Oros Bais Yaakov High School
SUPER!OR COURT OF NEW JERSEY

LAW DIVIS]ON: OCEAN COUN'I`Y

DOCKET #: QUO 23 QJ”Z//t/

 

OROS BAlS YAAKOV HIGH SCHOGL,
Civil Action

Plaintii`f,
v.
THE ZONING BOARD OF COMPLA!N'I‘
ADJUSTMENT FOR THE TOWNSH!P
OF JACKSON,
(ln Lieu of Prerogative Writs)
Defendant.

 

Plainti&', Oros Bais Yaakov High School, an Orthodox Jewish girls' high school located
at 50 Lapsley Lane, Lakewood, New Jersey, by way o`f _Complaint in lieu of prerogative writs

against defendant The Zoning~Board of Adjustment for the Township of Jackson says:

AL ONS
Boc d

:t. Plaintiff, Oros Bais Yaakov High School (thc “Plaintt`t’£" or "High School") is an

 

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 71 of 124 Page|D: 312

   

Orthodox Jewish girls' high school whose administrative offices arc located at 50

Lapsley Lane, Lakewood, New .lersey.

2. Plaintitt` is the contract purchaser of 38 Cross Strect, an approximately 7.5 acre parcel
identified as Block 21401, Lot 6, Jackson Township, New Jersey (the "Propeny"),

3. The High School is currently run from a site in Lakewood Township. Approximately

220 girls attend the school at present.

4. Defendant, the Zoning Board of Adjustment for the Township of Jackson (th¢

“Board") is a municipal agency organized pursuant to N.J.S.A. 40:55D~69 with its

principal place of business at 95 West Veterans Highway, in the 'I`ownship of Jackson,

in the State of New Jersey.

5. Plainti£f submitted an application to the Board for a use variance pursuant to N,J,S,A,
40:550~70(d)(i) to allow it to constructs new high school building and relocate to the
Property. The Plaintifi` also sought a design waiver for the proposed number of

parking spaces at the Property (together, the "Application").

The Property is approximately 7.5 acres in size and is situated within Jackson

Township's Residential (R-l) Zone (the “R~l Zone”).

7. Pcnnitted conditional uses in the R-l Zonc include child-care ccnters, nursery sehools,

day-care centers, churches and other places of worship. Whiie numerous schools have

been built in the R~i Zone, schools are not listed as permitted or conditional uses of

property in the R~l Zone.

8. Additionally, under § 244~197(N)(l) of the Code of the Township of Jackson (the

"Codc"), the required number of parking spaces for a high school is "l for each 3
students based on design capscity". For a student population of 400 this equates to 134

 

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 72 of 124 Page|D: 313

 

spaces Due to the uncontroverted evidence before the Board that no students would be

allowed to drive to school and all students would be required to travel to school by

bus, the Plaintil`f sought a design waiver under N.J.S.A. 40:SSD-Sl(b) to provide fewer

parking spaces titan required
The Application

9. On August l6, 2013, Plalntiff submitted its Application to the Board following which
a series of public hearings were held.

10. A total of live public hearings were held in front of the Board: on October 2, 2013,
November 20, 2013, February S, 2014, April 2, 2014 and Junc 18, 2014 (the
"Hearings").

11. The l’laintiti` proposed to relocate its girls' high school onto the Property, on which it
sought to build a two-story building of approximately 35,000 square feet which woqu
cover less than six percent of the Property.

12. Over the course of the Hearings the Plaintift`s witnesses gave extensive testimony as to
the mechanics of its proposal, the inherent benefits of the High School, and the steps
that had been taken to obviate any potential detriment to the surrounding community

13. Rabbi Ephraim Birnbaum, the High School's principai, testified on numerous
occasions that no more than four hundred girls would attend the High School and that

such a cap on enrollment could be made a condition of the Board's approval_

14. 'I`he majority of the teachers currently working at the High School are accredited by

the State of New Jersey.
15. Rabbi Bimbaum testified that there would be no more than 27 members of staff

working on~site at the High School and that such a cap on staff could be made a

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 73 of 124 Page|D: 314

 

condition of the Board’s approval.

16. Rabbi Bimbaum gave detailed testimony as to the achievements of previous High
School graduates. Ninety-seven percent of students from the High School have gone
on to higher education and the graduation rate for the High Schoo|'s last graduating
class was 100%, 51 out of 51 students.

17. Students at the High School study subjects that allow them to go into a range of
professional fields including medicine, law, business administration, accounting, and
therapy. In doing so they benth not only the local community of Jackson, but more
broadly Ocean County, the state of New lersey, and the United States of America.

18. Rabbi Birnbaum provided uncontested evidence that even students who are of an age
where they can obtain a drivers' license would not be permitted to dn‘ve to school as

doing so would violate the school‘s rules.

19. All students would be required to arrive to school by bus, the provision of which is
guaranteed by state law,

20. The Plaintil`f‘s planning expert, Mr. lan Borden, gave testimony as to the High Sehool’s
day-to»day operations. The High School would be open from 8:30am to S:OOpm,
Monday to Fn'day, and the lighting within the parking area would be turned off from
8:00pm. The school year would run from September until June.

21. The Propcrty would not be used for any catering events, music concerts, art shows or

m '''' similar activities. The only additional event to be held on the Property would be

parent-teacher conferences which would occur no more than twice each year and

would be scheduled over a four»ho_ur time period to stagger the arrival and exit of

 

 

 

Case 3:17-0\/- -03226- |\/|AS- DEA Document 32- 2 Filed 04/12/19 Page 74 of 124 Page|D: 315

 

attendees. Furthermore, outside of the school year there would be no events, snmm¢r
camps or activities of any kind.

22, Mr. Borden also testified as to the capacity and suiiiciency of the proposed septic
system to be used on the Property. This would consist of three 1,500 gallon septic
tanks, a pressure»dosing system, a 3,200 square foot disposal bed and a Ml¢wFAgT
water treatment system,

23. The system is based on an estimate that the High School would produce 4,250 gallons
of effluent per day. This conservative figure is derived from and complies with DEP
regulations The size of the Property - approximately 7.5 acres - is much larger than
the R-l requirements for a septic system of the type proposed

24. The record before the Board was clear that any septic system to be used on the
Property would have to comply with DEP regulations and be granted an NJPDES
permit. The evidence also established that many other sites in Jackson (including
several schools) use septic systems that require NJPDES permits, There was also
uncontested evidence that there are 18 NI}’DES permits in Jackson for sites with larger
septic systems than that proposed by the Plaintiff, many of which are adjacent to the
R-l Zone.

25. As regards to maintaining the integrity of its neighbors' water supply, Plainti£t‘addu¢ed
evidence that it would drill down to 500 feet into the next confined aqulf¢r_

N” l 26. The Plaintifi‘s proposal also included plans to enhance the runoff from the Property so

that the post-development runoff would release only 2.6 cubic feet per second, rather

than 10 cubic feet per second as exists presently.

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 75 of 124 Page|D: 316

 

27. As regards the provision of parking at the Property, on multiple occasions couns¢l for
the Plaintii’i` outlined the three options that had been put before the Board;

a. The first option was to grant the Plaintit’i' a design waiver to reduce the number
of spaces required to 81. ln light of the fact that none of the students would be
permitted to drive to school, the Plaintifi' likened its position w that of an
elementary school. Accordingly, the Plaintit’f originally sought a waiv¢r w
include 51 spaces, in line with the Code requirements for elementary schools
However, this was later voluntarily increased to 81 spaces

b. The second option was to have the Plaintiff landbank the remaining 53 spa¢;¢g,

as would be required by the Code.

Finally, the third option was to refuse to grant a design waiver and require the

Plaintiff to provide all 134 spaces.

28. Despite repeated invitations to do so, the Board failed to state which option it
preferred

29. ’l`he Plaintiff‘s trach expert, Mr. John Rea, testified that the Property's driveway
exiting out onto Cross Street would operate at an acceptable "C" Level of Servlee, well
within accepted traffic engineering parameters

30. The evidence before the Board further established that the High School's proposed
internal circulation was desi91ed in accordance with proper traffic engineering
principles Mr Rea confirmed that the design provided more titan adequate stacking

for buses. In addition, the Property's turning radius was designed so as to sufficiently

accommodate any emergency vehicles.

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 76 of 124 Page|D: 317

 

31. The evidence before the Board also established that the Property is especially w¢l}.
suited for the High School because it is located on a county road in close proximity to
where a majority of the students come from.

32. In sum, information, faet, and expert testimony in favor of the Application were
presented by the High School before the Board justifying the approval of the

Application.

Positiv§ §;riteria

33. As outlined above, the Plaintiff adduced detailed evidence as to the High Sehool's
teaching provisions, its operations and the achievements of its students The record
evidence established that the Plaintiti‘s proposal presumptively satisfied the Positive
Criteria, since a parochial school is recognized as being an inherently beneficial us¢_

Negative Criteria

34. As for the negative criteria, Plaintiff first established that under § 244-47(C) of the
Code conditional uses permitted in the R-l Zone include child-care centers, nursery
schools, day-care centers and places of worship

35. The evidence before the Board established that the Plaintiff‘s proposed school is not a

significant deviation from these types of use, particularly in light of the fact that none

 

of the students are permitted to drive to school.
36 Plaintiii` also established that multiple schools exist in the R-l Zone and that the
l presence of multiple schools m the R-l Zone has neither caused substantial detriment

to the public good nor substantially impaired the intent and purpose of the zone plan

and zoning ordinance

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 77 of 124 Page|D: 318

 

37. Within Jackson Townshlp there are several other schools that have been constructed in
the R-l Zonc. Two of the most recently developed public schools are the Elms
Elementary School located on Goetz Lane and Jackson Liberty High School located
on North Hope Chapel Road. Elms Elementary was completed in 2004 and houses
over 830 students and 55 full-time teaching staf!”, while Liberty High was completed in
2007 and has approximately 1,400 students and 90 full-time teaching staff

38. Sirnilarly there are two Christian private schools in the R~l Zone, St Aloysius on
Aldrich Road and Jesus Haxvest Time Academy on Freehold Road, both of which
were granted significant zoning relief to build in the R-l Zone.

39. By law, the Plaintiff would be required to ensure a fifty foot buffer between the school
and the rear property linc. the Galassi Court neighborhood To further mitigate any
potential impact on the surrounding properties the Plaintiff proposed to extend this
buffer to four hundred feet, and to supplement the buffer with additional evergreen
trees and landscaping.

40. The Plaintit’f's architect, Ms. Catherine Flores, supplied expert evidence as to the ways
in which the proposal was designed to take into consideration the surrounding
residential dwellings, including by setting the building far back from the street and any

of the residences, and orienting the building so that the side yards are much larger than

1 would be required by law
l k 41 To reduce the Board's concerns about th° "npa°t of the High School on local t;;im’
the Plaintitt` proposed that any variance granted be made subject to the following
conditions

a. Capping enrolment at four-hundred students;

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 78 of 124 Page|D: 319

 

b. Placing a cap on the number of staff permitted on site; and

c. Requiring students to come to school by government-provided bussing.

42. On the basis of these conditions the Board's traffic engineer concluded that the
Plaintiff had provided measures to promote and provide traffic safety.

43. lndeed, the Board's planning expert observed that these conditions could alleviate the
Board's concerns and recognized that these conditions could in fact be policed by code
enforcement officials

44. To timber mitigate any negative impacts of the proposed high school, the Plaintih"also
agreed to widen the part of Cross Street leading onto the Propercy, in accordance with
Occan County standards for county roads.

45. Plaintiff also established that, at present, the Property is in a dilapidated condition An
expert assessment highlighted numerous issues with the existing state of the Property,
including, but not limited to, possible undergron tanks, possible abandoned septic
systems and abandoned buildings Plaintitl` observed that it should be required to

remediate these problems as a condition of any approval.

The Board’s Deliberation§ eng B§g!_q§_iog

46. The Board denied the requested use variance relief and parking design waiver. In

 

declaring its decision in the Resolution, the Board incorrectly referred to the relief

requested in relation to parking as a variance, rather than a design waiver.

Positive §rlteria

47. The Board refused to conclusively determine that the High School would constitute an

inherently beneficial use, and therefore whether it satisfied the Positive Criteria.

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 79 of 124 Page|D: 320

 

48. First, the Board erroneously determined that it had discretion to determine whether a
parochial school was indeed an inherently beneficial use, and that this conclusion was
bolstered by the fact that there is no definition of "school" in the Munlcipal Land Use

l Law ("MLUL").

49. The Board's Resolution observes that "[t]he Board questioned the extent to which,
though a private, not-for~profit educational institution, it [the High School] would be
open to the public and be available t`or general public benetit."

50. Furthermore the Board found that because the High School was "not a school any of us

arc familiar with" - for example, in that it did not have traditional science laboratories,
locker rooms or communal showers - it was note "school" as that tenn is understood
by the MLUL.

51. Notwithstanding the uncontroverted testimony that the High School's students go onto
careers in fields including medicine, law and accounting, Board member john Suu}es
- evidencing the Board's anti-ultra-Orthcdox sentiments - concluded that "th¢
environment that is described would probably be achieved if we let four hundred girl
scouts in the building, only they won't have to sell cookies".

52. The Board also considered that because the ultra-Orthodox Jewish members of`;he
Lakewood community do not "assimilate" to the Board's perception ofculmml norms,

a school intended for students of that community could not therefore be inherently

 

beneficial to the broader community.
53. During deliberations Board Member Joseph Schulman stated the following:
"l'd like to make a remark that I think may help to clarify in the Board members'

minds the question of beneficial use to the community, and that is this; That this is

10

1..<.»,.....__\,,. ,~..., .,t-,.,_.w,l,..{,¢ tttt

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 80 of 124 Page|D: 321

 

 

a school, obviously - l am not saying anything that hasn't been stated before _
that is a private school and is exclusively for the use of the Otthodox eommunity;
there will be no other children of other religious admitted to that school wimou¢
being able to pass a strict religious eomponent, as the rabbi has said himself
during testimony.

And I want to relate something that l experienced during my time living in
Lakewood, which was my whole life before l moved to Jackson 1 attended a
meeting at the municipal courtroom in Lakewood during which the umw head of
the Orthodox community in Lakewood, Rabbi Schenkolewski, stated several
times that "the Orthodox community will never assimilatc; therefore, they stand
alone."

And in a question of inherent beneficial use, it seems to me that the applicant
is asking us to recognize the regional aspect while at the same time trying 10
prove that it's an inherently beneficial use to the whole community, while irs not

for the whole eommtmity, for lack of a better way to put it....

That's where l see the conflict in the argument with beneficial use, whether ii
is a benefit to the community of.lackson for that reason, and l think that me
community of Jackson can not [sic] expect the Orthodox residents in Ja¢kson go

assimilate into the Jackson community as a whole in the same way that they will

not do so in Lakewood,

So l believe that there is a parallel, there is a history there, and there is a
demonstrated way of doing things that stands in opposition to the notion of

inherently beneficial to the entire oommunity. And I hope that helps the Board."

ll

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 81 of 124 Page|D: 322

 

N ative Criter'i

54. The Board found that granting the variance would result in substantial detriment to the
public good and substantial impairment of the zone plan and zoning ordinance

because:

a. lt was "concerncd" about the increase in effluent that would be generated by

the school relative to other permitted uses in the R-l Zone;

b, Despitc the existence of several Jackson schools which utilize septic systems,
granting this variance would purportedly contravene neighboring Lakewood
Township's alleged 'zcro tolerance' policy against schools being serviced by
septic systems;

c. lt was concerned about the trach generated by the High School if it could not
reasonably enforce the conditions to which the Plaintiff was willing to be
bound;

d. Allowing the High School to relocate to the Property would purportedly
contravene neighboring Lakewood Township's desire to reduce bus trach on
the roads;

e. A school is inconsistent with the rural nature of the R-l Zone; and

t`. Building a school on the Property would purportedly result in urban sprawl

because the High School is purportedly not in close proximity to the population

being served.
uses N
~ _Elgs__t; CouN'r
('l`nn BoAm)’s mccrsz oN Tue ArrucA'noN WAs AnarrnARv, CArrucrous Ann
UNRaAsoNABLF.)

55. The High School repeats and rcalleges paragraphs l through 54 as if fully set forth

12

 

 

Case 3:17-cV-O3226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 82 of 124 Page|D: 323

 

herein,

56. With regard to the Board's denial of the High School's Application, the Board's

decision was arbitrary, capricious and/or unreasonable

Posime Criteria

57. As for the Positive Criteria, the Board erroneously determined that it had discretion to
determine whether a parochial school was an inherently beneficial use when that
question has been determined by ease law and enshrined in the MLUL which states
that schools (whcther public or private) are inherently beneficial uses.

58. In finding that the High School was not presumptively an inherently beneficial use, the

Board made a fundamental error of law rendering its decision arbitrary, capricious and

tmreasonable.

Neggtiye Cg_itg{_ia
59. As for the Negative Criteria, the Plaintiii` established through competent and credible
fact and expert evidence that granting the variance would not result in substantial
detriment to the public good and would not impair the intent and purpose of the Cod¢
or the Jackson Master Plan.
60. As detailed above. several schools are already located in the R~l Zone. Nevertheless
they hinction well, make positive contributions to the community and have caused no

‘ wm l substantial detriment to the surrounding property or the Jackson Master Plan simply by

virtue of their location in the R-l Zone.

61. Moreover, conditional uses permitted in the R-l Zone under the Code include

childcare centers, nurseries and houses of worship. A high school whose studean are

13

 

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 83 of 124 Page|D: 324

 

not permitted to drive to school does not represent a significant departure from these

types of establishment
62. The Plaintifi” took numerous steps to mitigate the impact of the High School on me

surrounding neighborhood including but not limited to:
a. Volunteering to accept approval on the condition that:

i. No more than 400 students would be permitted to attend the High Sehool;

ii, The High School would remain closed from July to Septcmber; and
iii. All students would be required to take the bus to school and not permitted to
drive to school (which is the Plaintii’f’s strictly-enforced policy in any
event).

b. seeing the nigh school four hundred rest back from the cnmi gm mr
property line to minimize disturbance to the neighboring properti¢s, far in

excess ofthe fiity foot buffer that is required;

c. Orienting the building so that the side yards are much larger than would be

required by law to keep the design in line with the character of surrounding

properties;

 

d. Oii`ering to include a water treatment system although not required by the

Ocean County Health Dcpartrnent;
Voluntarily opting to drill down 500 feet -- rather than 80~125 feet . imc the
next confined aquifer to eliminate lconcerns about drawdown from the school's
well to the surrounding property owners;

t`. Adding a six~foot solid fence along the property line;

g. Decreasing the height and area of the proposed school sign;

14

 

 

Case 3:17-cV-O3226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 84 of 124 Page|D: 325

 

h. Agreeing to provide curbing, pedestrian access and landscaping for the

driveway; and

i. Ot‘fering the Board three options as to how many parking spaces would bo

l required on the Property including providing the number required by the Code.

1 63. The plaintiffs planner testified that the site plan was designed to respect the bulk
standards of the neighborhood and incorporates residential design eiemeots, honoring
the developmental pattern of the neighborhood Consequently, the proposal makos o
conscious effort to protect the character of the established neighborhoods,

64. Thus, the Board's denial insofar as it was predicated on a finding that a school ls
incompatible with the rural nature of the R-l Zone was orbitrory, capricious and
unreasonable

65. The evidence established that the proposed septic system would be more than capable
of dealing with the High Sehool's waste water output, as demonstrated by testimony
from the Plaintit‘l‘s expert.

66. The Plaintiff would be one of a number of schools in Jackson Township serviced by o
septic system and the size of the Property is much larger than required for a septic

system of the type proposed.

67. Most significantly the proposed septic system, which was designed in compliance with

n DEP rcgulations, would require an NJPDES pennit.

68. The fact that the Plaintili’s septic system was designed to conform to DEP standards
and required an NJPDES permit should have precluded any finding that the proposed
wastewater disposal system would result in substanth detriment to the public good.

The Board’s denial of the requested relief in relation to its "significant concern over the

15

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 85 of 124 Page|D: 326

 

increase in effluencc" was erroneous and thus, arbitrary, capricious and unreasonable

as well,

69. Additionally, given that the proposed septic system was designed to DEP standards
and required an NJPDES pennit, the Board’s reliance on the purported 'mm io]¢mn¢¢'
policy towards schools on septic systems in neighboring Lakewood Township was
arbitrary, capricious and unreasonable as well,

70. To mitigate any traffic concerns the Piaintiii" offered to make approval of the variance
subject to three conditions: capping the number of students, capping the number of
staft`, and requiring the students to come to school by bus. The anrd's planner
recognized during deliberations that an infraction of such conditions could be dealt
with by a code enforcement oiiicial.

71. in its Resolution however, the Board noted its concern that these conditions could not
be reasonably enforced, The Board's denial of the requested relief on the basis oi` its
unspecified concerns regarding the enforceability of the conditions proffered by the
Plaintiii' was arbitrary, capricious and unreasonable

72. As the Plaintit`)"s trach expert testified, provided that the conditions are put in place,
the Property's driveway exiting out into Cross Street would operate at an acceptable
"C" Level of Service. This uncontested evidence undermined the Board's concerns
about increased traiiic that the High School would generate. The Board's denial

insofar as it was predicated on unspecified traffic conccms, was arbitrary capricious

and unreasonable
73. The High School is located approximately three hundred feet from the Lakewood

Townsl\ip border. Given its close proximity to Lakewood, where the majority of its

16

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 86 of 124 Page|D: 327

   

 

students would come from, the Board's concerns about "urban sprawl" are clearly
unfounded, and the Board's denial of the requested relief on that basis was arbitrary,
capricious and unreasonable as well,

74. Building the High School would further the public good and the purpose of me MLUL

would be advanced by a deviation from the Code in that it facilitates the establishment

cfa school - which necessarily promotes public morals and general welfare

TheB lan Te t

75. In refusing to conclusively accept that the High School was an inherently beneficial
use and therefore satisfied the Positive Criteria, the Board failed to engage in the
balancing test mandated by law, and that too was arbitrary, capricious and
unreasonable

76. The fourth step in the Sica test requires the Board to weigh the Positive Criteria
against the Negative Criteria in order to determine whether, on balancc, the grant of
the use variance would cause substantial detriment to the public good. Self»evidently,

in order to do this the Board must first establish not only whether both the Posirive

 

Criteria and Negative Criteria have been satisfied, but the underlng strength of the
Plaintiff's case for each.

77. Applying this, the potential detrimental effects of the High School on the surrounding
area - all of_which could be mitigated through conditions.of- approval in any event ..
were required to be assessed relative to the public interest served by the High School.
ln refusing to acknowledge that the Plaintiff had satisfied the Positive Cn‘ten’a, it was

impossible for the Board to fairly conduct the necessary balancing That ron was

arbitrary, capricious and unreasonable

17

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 87 of 124 Page|D: 328

 

£acl_¢.i_aa.l.?ssize_!¥aiy.sr

il 78. The Board also erred in its decision to deny the design waiver for the parking

requirements Given that none of the students would be permin°d go drive to school
and all students would be required to come to school by bus, there would clearly be no
benefit in requiring the Plaintiff to provide all 134 spaces. Denial of the design waiver
was arbitrary, capricious and unreasonable as well,

WHEREFGRE, Plaintii¥ Oros Bais Yaakov High School demands judgment in its favor

and against the Board as follows:

i. The Board’s denial of the High School's Application be declared in violation
of the MLUL, and therefore, null and void and of no effect;

ii. The Board’s denial was arbitrary, capricious and/or unreasonabl¢, and
therefore, be reversed; and

iii. Awarding the High School such other relief as this Court deems equitable

andjust.
_S_E_CO.__'S_B_.QQ.!J.B.’L`
RLUIPA -- "Discriminatioo and Exclusion - Equal Terma"
42 U.S.C § 2000cc~(a)(1)

('I`he Board’s Deciaion to Deny Plniutifi'r Requcst to Develop a Paroehial School in the
R-l Zone But to Permit Development of Secular Schoola in the R~l Zone Violates the
Equal Terms Clause)

79. The Plaintifi` repeats and realleges paragraphs l through 78 as if fully set forth herein
l - -80. RLUIPA's "equal-terms" provision provides that, "No government shall impose or -
1 implement a land use regulation in a manner that treats a religious assembly or
institution on less than equal terms with a nonreligious assembly or institution_"

81. As outlined above, two of the most recent public schools constructed in Jackson

Township, Elms Elementary and Liberty High. both impose a significantly more

 

l8

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 88 of 124 Page|D: 329

 

intense use of land than the Plaintil`i‘s proposed facility. Both schools wm built in the
R-l Zone.

82. A claim under RLUIPA's "equal tenns” provision consists of four elements: (l) the
plaintiff must be a religious assembly or institution, (2) subject to a land use
regulation, that (3) on its face or as applied treats the religious assembly on less than
equal terms, with (4) a nonreligious assembly or institution. ‘

83. Satisfying these requirements in the present case: the Plaintiff is an Orthodox Jewish
institution, subject to the MLUL and the Code, under which it has been treated on less
than equal terms with at least two secular public schools, Elms Elementary and Libeny
High.

84. As outlined above, despite established case law and statute determining that schools
are an inherently beneficial use and that no distinction can be made between public
and parochial schools in this respect, the Board repeatedly refused to acknowledge that
the High School was an inherently beneficial use.

ss. The discriminatory views held by members of the Board were evidenced in a number
of comments made during the Hearings.

86. Notably, during deliberations, Board member Joseph Schulman provided a remark that

he believed "rnay help to clarify in the Board members' minds the question of

beneficial use to the comm\mity"~ He alleged mt“'t.h° community °Ha?b°n can not
~»».'lsic] expect the Orthodox residents in Jackson to assimilate into the iacks°"

community as a whole in the same way that they will not do so in Lakewood. .. there is

history there, and there is a demonstrated way Ofd°ing thith that Srands in opposition

to the notion of inherently beneficial to the entire commur_rity," `

19

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 89 of 124 Page|D: 330

 

87. Further to this, another Board member, John Suttles, later stated that one of his reasons

for denying the Application was that "nobody has actually proved to me that this is a
school for anything. The environment that is described would probably be achieved if
we let four hundred girl scouts in the building, only they wouldn't have to sell
cookies."

88. Based on the treatment ail`orded to Elms Elernentary and Lib¢rty High public schools
the refusal to recognize the High School as an inherently beneficial use, the animus
shown towards Lakewood's Orthcdox Jewish community at the Hearings and the
ultimate denial of the requested relief sought by the Plaintiff, it is submitted that in
refusing the Application, the Board applied the Code and the MLUL in an unequal and

consequently unlawful manner.

WHEREFORE, Plaintih" demands a judgment be entered in its favor against the

Township:
(i) enjoining further enforcement of the provisions of the Cod¢ and the

MLUL in an unequal fashion;

(ii) invalidating the Resolution on the grounds that it is premised on the
unlawful application of provisions ofthe Code and the MLUL;

(iii) awarding the Plalntifi` its attomey's fees and costs; and

(iv) all such other relief that this Court deems proper.

20

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 90 of 124 Page|D: 331

 

flf§irg §ogng

RLUIPA ~ “Discrimioation and Exclusion - Noodiserlmination"
42 U.S.C. § 2000ec»(b)(2)

('I`he Board's Unequal Treatment of the Plaintit!'s Ultra-Orthodox Jewish School
Compared with Christian and Public Schools Developcd in the R-l Zone Violatcs
RLU|PA’s "Noodiacrimination" Provision nod, as a resu|t, the Reso|ution Must Be
lnvalidated)
89. The Plaintiff‘ repeats and realleges paragraphs l through 88 as if fully set forth hcrein.
90. RLUIPA’s “nondiscrirnination" provision provides that "No government shall impose
or implement a land use regulation that discriminates against any assembly or
institution on the basis of religion or religious denomination.”
91. There are two Christian private schools located in Jackson: St. Aloysius located on

Aldrich Road and Jesus Harvest 'I`ime Acaderny located on Freehold Road, Both of

these schools were built in the R-l Zone (or its equivalent at the tirne) and both were

 

granted significant zoning relief by the Board to allow this.

92. St Aloysius opened in 1994 and now contains 300 students in grades kindergarten

through 8.
93. The Jesus l~larvest Time Academy contains kindergarten through 12"‘ grade and was

constructed circa 1990.

94. The Board's denial of the Application is in contrast to its previous decisions to give
preciser the same type of relief requested by the Plaintiff to multiple Christian
schools-and other, larger nonreligious schools. This fact, coupled with the ami-i{t'n-a.
Orthodox sentiment evidenced during the Hearings underscores the B°md's
discriminatory treatment of Plaintift"s Application.

WHEREFORE, Plaintiff demands a judgment be entered in its favor against the

Township:

21

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 91 of 124 Page|D: 332

 

(i) enjoining further cnforcemcm of the provisions of the Code and the

MLUL in an unequal fashion;
(ii) invalidating the Resolution on the grounds that it is premised on the
unlawful application of provisions of the Code and the MLUL;
(iii) awarding the Plaintiff its attorney's fees and costs; and

(iv) all such other relief that this Court deems proper,

LEVIN, SHEA & PFEFFER, P.A. HERBERT SMJTH FREEHlLLS NEW
Anomeys for PiaintitY YORK, LLP
Oros Bais Vaakov High School Attomcys for Piaintiff

SLQ» ’\l)'

STEVEN I. I’FE` FBR
A Mcmber of the Firm

 

 

Dated: Oc!ober 14, 2014 Dated: October 14, 2014

 

 

 

Case 3:17-cV-O3226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 92 of 124 Page|D: 333

 

DESIGNATION OF TRIAL COUNSEL

ln the event that this matter requires a plenary hearing or trial before the Court, the

PlaintiH`, pursuant to R. 4:5-l(c), hereby designates Steven l. Pfeffer of Levin Shea & Pfeifer,

P.A., as its counsel for the purposes of said hearing or trial.

LEVIN, SHEA & PFEF}"`ER, P.A.
Attomeys for Plaintiti`
Oros Bais ¥aakov High School

Byr /éb MV‘

§TEVEN l. PFEFFER
A Member of the Firm

Dated: october l4, 2014

HERBERT SMI'I'H FREEH!LLS NEW
YORK, LLP
Attomeys for Plaintifi`

    

PHIL A.
A Member of the Fi

Dated: October 14, 2014

23

 

Case 3:17-cV-O3226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 93 of 124 Page|D: 334

 

R.d: ~ T CATI

thereby certify pursuant to R. 4:5-1 that this matter is not the subject of any other action
pending in any court or of a pending arbitration proceeding, nor is any other action or arbitration

proceeding contemplated l further certify that l am unaware of any non-party who should bc
joined in this action pursuant to R. 4:28 or who is subject to joinder pursuant to R. 4:29~1(1))

because of potential liability to any party based on the same transactional facts

/@ M/

Steven l. Pfet`fer

DATED: October 14, 2014

24

 

 

 

Case 3:17-cV-O3226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 94 of 124 Page|D: 335

 

R 4:6 RT lCATI N

I hereby certify pursuant to R. 4:69-4 that copies of the transcripts of the Board hearings
were ordered by the High School and all of the transcripts will be provided to ;h¢ Cour¢ and to
counsel for the Board after the initial conference in this matter, or as otherwise directed by the

Coun.

/(>~ ptl/fy

StevenI Pfei`fer
DA'I`ED: October 14, 2014

 

25

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 95 of 124 Page|D: 336

 

 

Samantha Novak <snovak@jacksontwpnj.net>

From:

Sent: Friday, October 31, 2014 7:32 Alv]
To: Michael Reina

Cc: Helene Schiegel

Subject: Re: Compiaint

Ok.

> On Oct 31, 2014, at 7:19 AM, Michael Reina <mikereina@jacksontwpnj.net> wrote:

>
>
> FYl,

>
> £xtremeiy confidential at this time. Kindly print two copies, 1 for Helene and 1 for myse|f. Please place my copy in a

manila envelope on my desk and mark Mayor only "confidential". Thank you.

>
> Sincerely,

>

> Michael Reina

>

> Mayor

> Jackson Townshlp

> 95 West Veterans Highway

> Jackson NJ 08527

> Office 732-928~1200 extile

> Fax 732-928'2613

> mikereina@iacksontwpnj.net

>

>

> CONF|DENTIAL|TY NOT|CE: This electronic message contains information
> from the Jackson Townshlp Mayors office. This e-mail and any files

> attached may contain confidential information that is legally

> privileged if you are not the intended recipient, or a person

> responsible for delivering it, you are hereby notified that any

> DlSCLOSURE, COPY|NG, DlSTRiBUTiON br use of any of the information

> contained in or attached to this transmission is STR|CTLY PROH|BITED.

> if you have received this transmission in error, please forward same

> to sender and destroy the original transmission and its attachments without reading or saving in any manner,
>

> -~-- Forwarded Message -----

> From: "Sean D. Gertner" <sgertner@gmplaw.net>

> To: "$teve Costanzo" <scostanzo@chubb.com>, "SHELDON HOFSTE|N (SHELDON
> HOFSTE|N)” <njnormshel@opton|ine.net>, "lohn Suttles (.iohn Sutt|es"

> <JSutties@n]transit.com>, "John’ ’Burrows" <john@threebears.com>,

> "ioseph' 'schuiman" <joe@restassured.com>, "peter’ ’maher"

> <pete@maherappraisa|s.com>, "bookjr. , carl" <cbook@optoniine.net>,

1

Case 3:17-cv-O3226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 96 of 124 Page|D: 337

 

> "Kathryn' 'Mclihinney" <kmcilhlnney@optonllne.net>, "Anthony Marano"
> <aij€lS@gmai|.com>

> Cc: mikereina@jacl<sontwpn].net, "Jean L. Cipriani, Esq."

> <jlc@gm-law.net>, "Evan‘ 'Hi|l" <ehill@Dewberry.com>, "MARK"

> <MARK.KATAR¥NlAK@Fi’AENGlNEERS.COM>, “ERN|E' ’PETERS"

> <Ernle.l>eters@rve.com>, "Jeff Purpuro" <jpurpuro@jacksontwpni.net>,
> "Janice Kisty" <jkisty@jacksontwpnj.net>

> Sent: Thursday, October 30, 2014 7:00:41 FM

> Subject: Compiaint

>

> Members of the Board:
> Attached please find a copy of the complaint filed by Oros Bais Yaakov

> and provided to me by e»mai| (l have yet to receive a hard copy).

> Please note the three counts in the complaint Please MAKE NO

> COMMENTS REGARD|NG PENDlNG LlTlGAT|ON.

> l will be sending more complete correspondence; however, as part of
> the named entity, l wanted to provide a copy.

> l copy the Mayor and Townshlp attorney as the Mayor is the

> administrative head of the municipality, though the Townshlp is not named.
>

> Sean

>

>

> ATTENT|ON
> The information in this email is confidential and may be legally privileged

> lt is intended solely for the addressee. Access to this email by
> anyone else is unauthorized lf you are not the intended recipient,
> any disclosure, copying, distribution or any action taken or omitted
> to be taken in reliance on it, is prohibited and may be unlawful. When
> addressed to our client, any opinion or advice contained in this email
> are subject to the terms and conditions expressed in the governing
> Gertner Mandel & Pesiak, LLC client engagement letter. Gertner Mandel
> & Pesiak, LLC only provides legal advice after an attorney~client
> relationship is formed; no such relationship is created by this email.
> An attorney-client relationship will exist only after a written agreement is signed by the client and the flrm.
> This e-mail (includlng any attachments) ls intended only for the
> exclusive use of the individual to whom lt is addressed The
> information contained hereinafter may be proprietary, confidential,
> privileged and exempt from disclosure under applicable |aw. if the
> reader of this e~mall is not the intended recipient or agent
> responsible for delivering the message to the~intended recipient, the
> reader is hereby put on notice that any use, dissemination,

> distribution or copying of this communication is strictly prohibited
> lf the reader has received this communication in error, please immediately notify us by telephone at (732) 363-3333 or

notify us by E-mall

> at sgertner@gmplaw.net. Also, please send a hard copy of the E-mail to
> Sean Gertner, P.O. Box 499, La kewood, New Jersey 08701. We will

> reimburse you for ali expenses lncurred. Thank you.

> Pursuant to Treasury Department regulations, we are required to advise
> you that any federal tax advice contained in this-message (includlng

> any
> attachments) is not intended or written to be used, and cannot be

2

Case 3:17-cv-O3226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 97 of 124 Page|D: 338

 

> used, for the purpose of (i) avoiding tax-related penalties under the

> internal Revenue Code or applicable state or local tax law provisions
> or (ii) promoting, marketing or recommending to another party any

> tax-related matters addressed herein, Thank you.

>

>

>
> <Comp|aint - died 10-15-14.pdf>

Case 3:17-cv-O3226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 98 of 124 Page|D: 339

   

 

From: Ann Marie Eden <cierk@jacksontwpnj.net>
Sent: Thursday, December 04, 2014 4:13 FM

To: Joyce Blay
Cc: Ann Updegrave;Kenneth Bressi;Barry Caiogero;$cott Martin.'Robert Nixon;l-ielene

Schlegel;Michael Reina

Subject: Re: OPRA Request 12.4.14
Attachments: Acknowledgement of Service Oros Bais Yaakov High School vs. .iaci<son Townshlp

Zoning Bd. of Adjustment.pdf

Joycc,

Please accept this email as my official response to your OPRA request (as noted below).

Attached please find copy of below requested document(s) relative to Oros Bais Yaakov High School vs.
Jackson Township Zoning Board of Adjustment.

Sincerely,

Ann Marie

 

From: "Joyce Blay" <NJJournalist@msn.corn>
To: "Ann Marie Eden" <clerk@jacksontwpnj.net>
Sent: Thursday, Decembor 4, 2014 1:03:45 AM
Subject: OPRA Request 12.4.14

Good morning. Ann Marie.

Please email a signed and dated copy of the document showing proof of service to Jackson zoning
board attorney Sean Gertner, which we discussed yesterday

The proof of service is for receipt of the prerogative writ, Oros Bais Yaakov High School v. The
Zoning Board of Adjustment for the Townshlp of Jackson, docket # L298‘l-14.

Please also email a copy of any correspondence from the zoning board attorney that may have been
included with the copy of the lawsuit you told me your office and the township planning and zoning
office received from Sean. l am not requesting a copy of the lawsuit, which l already have, just
correspondence the township may or may not have received with it.

Thank you for your assistance
Sincerely.
Joyce Blay

Editor/Reporter
NJ News & Views

Case 3:17-cv-O3226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 99 of 124 Page|D: 340

 

www.joyceblaynewsandviews.com
311 Floral Way

Toms River, NJ 08755
732~557~9412

Sent from my Verizon Wirelesa 46 LTE smartpnone

Case 3:17-cv-O3226-l\/|AS-DEA Document 32-2 Filed 04/12/19 Page 100 of 124 Page|D: 341

 

 

 

§
L- "'"{ __g
§ § en
§§ c> 93 ` t
0 iii
z no _c v
~i : `
Stevon I. Pfe£f`er, Bsq_uire » 26691 1971 § 2 §§
LEVI_N,»SHEA & PFEFF-ER, P.A. § m
'2105 West County hine Road § 5 w
Jackson, NJ 08,527 'o m g
Phonc: (732) 364'-73_33
Fax: (732) 367:~4860
Attorncy;for Plaintiff »M ._ _‘ …, __ ,.
ORQS BAI.S YAAKOV HlGH SCHO OL j: S_UPBRICR COURT OF NEW JBRSEY
gc COUN'I`Y OP OCBAN - LAW DIVISION
Plainti,fi“ x
vs. ~: DOCKET #': L-2981~14 _(PW)
ZON_ING B_OARD OF ADJUSTM,ENT FOR § C,I.WL ACTIUN
THE '.I`O_WNSHII’ OF JACKSQN` jt
Defendant ,;;

AcKNowLEcGMENT orr scm/ice

 

T_O:~. Sean D. Gertncr, Bsquirc_
;Oertner Mandei & Pesiak, LDC

`P,O. Box 499
1215 East Vet_eran‘s Highway
‘J_ackaon, NJ 08527

Service..ot` the annexed Summons and Cqmplaint is hereby acknowledged gm this itt day of
Qeiaber, 2014, . `“'"‘
Vvi/.¢~°‘.\

  
   

.R~ ,-
'»r" T ,…

sam cedar;rzaquif""*
Ai,tomey for Dcf¢pdant

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 101 of 124 Page|D: 342

 

httpsd/mail.jacksonnj.net/il/prmtxncssagc?id=42938&tz=Ame:ica/...

Zimbm

zimbra cierk@jacksontwpnj.net ‘

 

r¢"» w .-

RE: Oros Bais Yaakove High School

 

From :Tracey Nolan <tnolan@gmpiaw.net> Tue, Nov 04, 2014 02;14 pM
Subject: : RE: Oros Bais ¥aakove High School 91 attachments
. _>
To :*I`racey Nolan' <tnoian@gmp|aw.net>, m g l A“ Km(,¢'@ 0 [,/
JPuRPuRo@JAcKsoer\/PNJ.NET wyo aig/1 5 fn ~/‘1 {W,i-$
cc =m pM/Qg®gmél ' ¢Lr¢<>“-
W ZM, (,\ §§ <,Qié_lk‘i},u¢
cierk@]aci<sontwpnj net ,Y\e MW 605 _ f _ry%/A,|

jic@gm'|aw‘n€f,W \ _V .. -; * 571?/* .
Sean Gertner <SGertner@gmpiaw.net> W` iii ja p,.'\'\“‘ 555

Attacheci please find the complaint with regard to the above matter.

iii

BN hull

 

‘i

From: Tracey Noian [malito:tnoian@gmp|aw.net]

Sent: Tuesday, November 04, 2014 2:07 PM

To: 'JPURPURO@JACKSONTWPNJ.NEI‘

Cc: 'scostanzo@chubb.com'; ‘njnonnshei@optonline.net'; 'Stormcid$$@aol.oom'; ‘
'clerk©jacksontwpnj.net’; 'jic@gm~law.net‘; 'dkei|ennan@qua|-iynx.com‘; Sean Gertner .

Subject: Oros Bais Yaakove High Schooi

dil~i$§'£.?s§$l. ii&$)iz'?iii`

some s.~:zr:m
I€ 2 ida h ii

Attached please find correspondence with regard to the above matter. ;

Thank You.

Ii“acey Nolan, Legal Assistant ar
Gertner, Mandel & Peslak, LLC

PO Box 499
Lakewood NJ 08701
Tel.' 732-363-3333
Fax: 732-363-3345

email: mo/a;z@mQ/am net

This transmission and the documents accompanying this transmission contain information from the Law Ohicas cf Gannay,
Mandei & Pesiak, LLC, that is ooniidenb'ai and or priviieged. The information is wiende only forma use of the individual or
enmy named on this transmission sheet ii you are nci the intended recipient, you are hereby noii&ed that any disdosure.
wpying. distribution urine taking of any action in reliance on the contents of this iniom\aiion is slriotiy prohR)ited and the
documents should bn returned to this office immediaieiy. There{oro, if you have received this transmission in error, please
notify the sender of mo delivery enor by replying tn this message, and then delete ii from your system Thank You.

 

1 of 2 11/4/2014 2:16 PM

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 102 of 124 Page|D: 343

 

 

Michael Relna <mikerelna@jacksontwpnj.net>

From:

Sent: Monday, lune 16, 2014 10:02 AM

To: Robert A Nixon

Cc: Jean L. Clprlani, Esq.;Heiene Schlegel
Subject: Fwd: A Case in Germany about Schooling

Thought l would pass this one onto you.

Sincerely,
Michael Reina

Mayor

Jackson Townshlp

95 West Veterans Highway
Jackson N108527

Offlce 732~928-1200 ext.1211
Fax 732-928~2613
mlkereina@jacksontwpnj.net

CONF|DENT|AL|TY NOT|CE: This electronic message contains information from the Jackson Townshlp Mayors oftice. This
e-mall and any files attached may contain confidential information that is legally privileged. lf you are not the intended
recipient, or a person responsible for delivering it, you are hereby notified that any DlSCLOSuRE, COPVING,
DlSTR|BUTlON or use of any of the information contained in or attached to this transmission is STR|CTLY PROHlBlTED. if
you have received this transmission in error, please forward same to sender and destroy the original transmission and its

attachments without reading or saving in any manner.

~~~~~ Forwarded Message
From: "Julie" <brojz@me.com>

To: "Michael Reina" <mikereina@jacksontwpnj.net>
Sent: Monday, June 16, 2014 9:59:30 AM

Subject: A Case in Germany about Schooling

Dear Mayor Reina:

Early this yea r, there was an interesting case before the US Supreme Court which ultimately refused to hear a case for a
German family seeking asylum in the US in order to homeschoo| their children

A German judge (this story appears on many Christian news /homeschooilng outlets) ruled that families were creating a
parallel society by refusing civil state education, ordered custody of the children to be taken away from the parents. The
Judge said he feared the rise of a parallel society in which the children were taught religious ideology, and not to be

integrated into the society at whole.

l thought this case interesting because the US ls having a number of strains on our educational system, the most
extreme it seem to me, the Lakewood religious settlement that demands public funds to bus children separately by

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 103 of 124 Page|D: 344

  

gender to private religious schoois, which is a violation of American civil rights on gender, but which the religious
settlement claims is a private religious issue.

A few years ago, Lakewood called one its newer housing developments, l think it could be on the border of Jackson,
Little Sinai. its name has been changed now; i'm not sure what lt is, but certainly the vision informing this rampant
development is religious. and appears to be a parallel society expanding Howe|i is to the north, Toms River to the

south, and Jackson to the west.
Communities are going to have to grapple with this expanding settlement. One need only look at what‘s happened to

Lakewood to see the governing problems.

l think, too, of the Mormons in Salt Lake and how that community functions. Jon Kral<auer wrote an excellent book
called, Under the Banner of Heaven, that reviews the historical development of that community.

There are certainly big issues underlying the current Jackson application for a religious girls' high school in a residential
area, which could be ruled more narrowly and simply on zoning/land use laws.

l wish Jackson well in thoughtful deliberation for the greater good of Jackson residents, and American society which
respects private religious belief, but does not priviiedge it above common public American identity.

Truiy,
J. Aparin, Ph.D., American Civ|lization (Retired)

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 104 of 124 Page|D: 345

 

 

Michael Relna <mikereina@jacksontwpnj.net>

From:

Sent: Tuesday, February 04, 2014 10:00 AM
To: larwil@aol.com

Subject: Re: Question about Girls High School

Your very weicome, quite a few people called about the very same thing. It's an honest mistake on a
very important issue that the Townshlp is facing. Stay well and have a nice day.

Sincerely,
Michael Reina

Mayor

Jackson Townshlp

95 West Veterans Highway
Jackson NJ 08527

Ofnce 732-928-1200 ext.1211
Fax 732-928~2613
mikereina@jacksontwpnj.net

CONFIDENTIALITY NOTICE: This electronic message contains information from
the Jackson Township Mayors office. This e-maii and any files attached may
contain confidential information that is legally privileged If you are

not the intended recipient, or a person responsible for delivering it, you

are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is
STRIC|'LY PROHIBITED. If you have received this transmission in error,

please forward same to sender and destroy the original transmission and

its attachments without reading or saving in any manner.

 

From: larwi|@aol.com

To: mikereina@jacksontwpnj.net ` ' ` ' """
Sent: Tuesday, February 4, 2014 9:44:02 AM

Subject: Re: Question about Giris High School

Thank you for your quick response l knew you have the answer.
Larry

Sent from my HTC EVO 4G LTE exclusively from Sprint

~~~~~ Reply message ~----
From: mikereina@jacksontwpnj.net
To: <LARW|L@aol.com>

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 105 of 124 Page|D: 346

 

   
 

Subject: Question about Girls High School
Date: Mon, Feb 3. 2014 10:14 PM

Mr. Willis,

The property in which the proposed girls High School is not the property that is cleared on Cross St. l have
personally passed that site several times and aside from signage no land had been disturbed. This can

be verified by the office of Plannlng and Zoning also. Unless something happened in the past week l am quite
sure that the site has remained untouched. Severa| people have called stating that the site was cleared only to
have it confused with another parcel. Like all sites we stay as vigilant as we can. Please feel free to reach out

anytime.

Sincerely,

Michael Reina

Mayor

Jackson Township

95 West Veterans Hwy
Jackson, N.l 08527
732-928-1200 ext 1211
732~928-2613 fax

CONFiDENTIALiTY NOTiCE: This electronic message contains information from the Jackson Townshlp N|ayor's
office. This email and any files attached may contain confidential information that is legally privileged. if you
are not the intended recipient, or a person responsible for delivering it, you are hereby notified that any
DlSCLOSURE, COPY|NG, Di$TRiBUTlON or use of any information contained in or attached to this transmission
is STR|CTl.Y PROH|B|TED. if you have received this transmission in error, please forward same to gender and
destroy the original transmission and its attachments without reading or saving in any manner_

 

 

.,.._ .` ._....._..____... .. m ...._ ......,,

From: LARWIL@aol.com

Sent: Monday, February 3, 2014 8:05 PM
To: mikereina@jacksontwpnj.net
Subject: Question about Girls High School

Mr. Mayor

l have a question about the new Girls School being built on Cross Street. | just read that the third

Zoning Board hearing is tomorrow night. i-low can they
1. Prior to the hearings being completed- clear the trees from the land, remove them from the

property
2. Dig a basement and have forms and cement already on the property

3. Signs and construction equipment in place

Where are our construction bureau officials and other Township Ofiicials stopping movement until
their applications are completed

Larry Willis

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 106 of 124 Page|D: 347

 

Denton Lane
Jackson

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 107 of 124 Page|D: 348

EXHIBIT C

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 108 of 124 Page|D: 349

Opra _ Danielle Sinowi;z https://outlook.off`xce.com/owa/?ItemID=AAMkAGMyZGZth..

Opra
‘.-"_'rs:-“> i f ':
Opra Baby <l€tSOprababy@gmail.com>

" F"'~'.
min tim '_T.'r co of fan

Sun 3/24/20`|9 9150 AM

Todanice Kisty <jkisty@jacksontwpnj.net>; Danielle Sinowitz <dsinowitz@jacksontwpnj.net>;

opra request
Dear Clerl<,

please send me all emails between Mike Reina and He|ene Schlegel in Oct 2014 with regard to the Oros bais Yaakov lawsuit or
complaint

l ofi 3/25/2019, 9:0() AM

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 109 of 124 Page|D: 350

EXHIBIT D

Case 3:17-cv-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 110 of 124 Page|D: 351
REDACTED

---------- Forwarded message -~------~

From: ()pra Baby <letsoprababv@gmail.oom>

Date: Sun, Mar 24, 2019 at 9:48 AM

Subject: Re: OPRA Response

To: Danielle Sinowitz <dsinowitz@iaoksontwpni.net>, Janice Kisty <'kist a 'aoksontw n'.net>

l see that an email between Mike Reina and Helene Schlegel in Oct 2014 with subject complaint or " Re
complaint" was redacted , under opra I would like the unredacted copy of this email ( it should not have been
redacted )

On Fri, Mar 22, 2019 at 3:02 Pl\/I Danielle Sinowitz <dsinowitz@iacksontwpni.net> wrote:

Danielle Sinowitz has shared a OneDrlve for Buslness file with you. To view it, click the link below.

@)AN 14~ JAN 15 emails.pdf

Dear OPRA Baby:

Please accept this as myofficial response to your OPRA (copy attached). Attached please find records
requested pertaining to emails and letters to and from Mike Reina, Rob Nixon, Barry Calogero, Scott Martin,
Ann Updegrave, and Ken Bressi in regards to Oros Bais Yaakov, Girls schools.

Please be advised "schoo|s" is overly broad and requires clarification

Please note: Redactions have been made pursuant to NJSA 47:1A-1.1

Danielle Sinowitz

Clerk l
Jackson Townshlp
95 West Veterans Highway

Jackson, N108527
`l Tel: 732~928~1200 eXt. 1203

Email: Dsinowitz@iacksontwpni.net

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 111 of 124 Page|D: 352

EXHIBIT E

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 112 of 124 Page|D: 353
REDACTED

~~~~~~~~~~ Forwarded message -~------¢
From: Danielle Sinowitz <dsinowitz@iacksontwpni.net>
Date: Mon, Mar 25, 2019 at 2:59 PM

Subject: OPRA Response
To: letsoprababy@gmail.com <letsoprababv@p;mail.oom>

Dear OPRA Baby:

Please accept this as my official response to your OPRA (copy attached). Your records requested have been
destroyed under general correspondence as per approval from the NJDARl\/|. Attached please the
Authorization from Records Disposal approved on 3/6/19.

Thank you.

Danielle Sinowitz

Clerl< l

Jackson Township

95 West Veterans Highway
Jackson, N108527

Tel: 732-928-1200 ext. 1203

Emai|: Dsinowitz@iacksontwpni.net

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 113 of 124 Page|D: 354

Opra - Danielle Sinowitz https://outlook.office.com/owa/?ItemlD=AAMkAGMyZGZth...

Opra

Opra Baby <letsoprababy@grnail.com>

§ ‘>4 51 ;"'7

,_',‘ \.,

ppm dan '7='"

Sun 3/24/20‘19 9;50 AM

ToJanice Kisty <jkisty@jacl<sontwpnj.net>; Danielle Sinowitz <dsinowitz@jacksontwpnj.net>;

opra req uest:
Dear Clerl<,

please send me all emails between Mike Reina and He|ene Schlegel in Oct 2014 with regard to the Oros bais Yaal<ov lawsuit or

complaint

1 ofl 3/25/2019, 9:00 AM

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 114 of 124 Page|D: 355

xm>ocw u>m sam _2& ~.N~©o~v mvow\©\m ~m~mD c:m

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20 v ames
mama m._$ wea~m:mmm cocmomro> <.$ ~cmEmmm=mE mu..oomm w mw>Eu..< ho :2£>5 .E:“mcm~w w...o~ow=o u.wv memo m.mv
m"o~\wo\mo
333 &R%\m banco haw
§.E=z =o:a~co£=< m.$ 28 eoem~:o£=< 42 § 355 >=SEP_U¢_B §=5< <.2
=oEmo%E ..$ S:§B£=< .2 . =2~8¢€> =E.< .m_.
32 n QE=_Q> §§ ;_=o 33 §e>E §
32 l.l_s_…@,§§ _._…,.m&_~____=_¢ e%> m aeex.u,_ _ea=ao - 3=%=8350 §Q»Smo v
cme 226 § .§< A>>>>\_>_§ 3 A>>>>§§ Ee"_ coram .
QE=_o>.$ QSBE.Q mean w>a=_u=_.~¢ =2§23_.: s_E, macon 15an .2 a $cow.m v

 

 

 

 

 

 

 

vm>o._naw cm co cwwnam 55 wm u§m_a€oo mn ~m:E .: new ..o_‘..m wEB_ uw._.Oz zone 923 co Eo$a 112 versch 6a mem vcm cowmm§ =_ ow>“o>£ doc mem cum wooten couco~m`_ e>cooawmc §§ empowexm
o>mr 522 um~w= wwrow Eoom._ 05 ~m£ umcfoo conti wm s .umv=m&m wm cia .o .mmm_. .._.m >mw_o_, ;oz §§ woemu.ooow § woeoomc 253 mc_>>o=£ 05 3 ,mwoa&v 05 § 353ch 5 92 wm coem~.co£:<

.o_:vm;ow cowco~m._ wo._oooc

 

 

 

 

 

 

 

 

 

 

 

.=mEo \mocmocoamw.:oo omcorom_w uaw 593 =w odv:.o£ wE._. ®~moEtwO wU\_OOOM UmmmEmD OmmE_ _mrm§ E__.»O._o=>_ nw::cmm ~oZ
BcoEEoo .w _mmoamma wueoomx EB…mEPE ..`. >>o~>om _m>mso»< .w
QB~\B>S 1 QB~B§..Q mvom\m`m
Sw._¥ ou.Ew`. xm>oz m£=mEmm vw ;
ga vo=mmw >__wo,=oboo_mv._mmm:m£ wo._ooom .m ga uo:m,m >__m£=o:oo_mv >m um>o...aa< ~wo:cmm .v ga uocmmm >=mom:oboo_mv >m oo¢mo:com .m w~mn=u_ ~mo:cwm .N

 

m _‘O i ooooo v§
._onE:z o_:vmcow corco~mm >o:om< <. v

 

-£Q _,z _=oe_oa_, .>~>Ewi m.=eea> ma>> mm
cozml=wMEEn<

 

wEmz >ucomqm:zww:umm._‘

 

 

 

62me oouuoaxo

._£ mao_w>cm vowwo..oum tow on=_oE ommm_m .womm.omm 303 =S .ooan~wwm

co w:owmm:c com .mwmmo ._..z .coEw.c. Nom xom .O.m .o:cw>< Emwm>>Bw comm
.A_>E<Q EmEomm=mE mvcoomm van mm>Eo._< do comm_>§ .BBm eo EmcEmawo
.m.rmmDOmm ._<wOaw_O § hwtma 53 =S Fc£ 885 EBOM .vm~w=

mem wPoomc _wowc z .m .mv cce < .mv macon Sw_nEoo ow_m ~w:E _wa§c=E vcm
banco ..3 53er 6 wme m~m_a&oo §§ amocme o§m .wEoooc 233 ,>:m
eeo :oEwoaw=v o£ 8 corn uo§En:w op ~w:E umwach wch ira ._o cab owmw_d

umc°mw°a.rw¢_

 

._<wOn_w_Q momOQmm
MO"_ ZO_._.<N_~._OI._.D<
QZ< ._.meGm¢

 

 

 

Eo~m>w ~cmEmmmcm_>_ coumc:££ wu._oowm - .a>>._, cowxomw

Eoc__wmcm=m§ wPooom_ new wm>__._o..< wo comw§o - _>_m<o`.z

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 115 of 124 Page|D: 356

EXHIBIT F

Case 3.:'17-0\{:.-0-3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 116 of 124 Page|D: 357

 

STATE OF NEW JERSEY

OFFICE OF THE ATTORNEY GENERAL
DEPARTMENT OF LAW & PUBLIC SAFETY
DIVISION ON CIVIL RIGHTS

DCR DOCKET NO. AQl lWM-66721

 

 

 

ln re Jackson Township : Administrative Action
Ordinance Nos. 03-17, 04-17 and .
20-17 : SUBPOENA DUCES TECUM
§§ 513 El\/`E ii
THE STATE OF NEW JERSEY, to: t ¢
iith ~~ 3£§1!
Helene Schlegel, Business Administrator
Jackson Township
95 Veterans Highway

Jackson, New Jersey 08 527

You are hereby commanded to appear at and produce to the New Jersey Division on Civil
Rights or to its representative J. Manuel Castillo, Supervising Investigator, on or before
November 29, 2017 , at its offices 1ocated at 31 Clinton Street, 3rd Floor, Newark, New Jersey
07102, the documents and information listed in the attached Schedule A.

In lieu of your appearance, you may provide the documents and information identified in the
attached Schedule on or before the return date at the address listed above by Certiiied Mail, Return
Receipt Requested, addressed to the attention of J. Manuel Castillo, Supervising Investigator.
You may, at your option and cxpense, provide certified, tiue copies in lieu of the original documents
identified in the attached Schedule by completing and returning the Certification attached hereto.

Failure to comply with this subpoena may render you liable for contempt of court and such
other penalties as are provided by law. This subpoena is ilssued\pursuant to the authority set forth in
N.J.S.A. 10:5*8. - f ‘\

    
 

 

DATE; / l s.. § ~' ) 3`»~” ~"'/
' Craig Sashihara, Director

NJ DIVISION ON CIVlL RIGHTS

Document courtesy of https://jackson|eaks.com

Case 3:17-ov-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 117 of 124 Page|D: 358

 

LN_S_I_I$HQM

A. Unless otherwise noted, the relevant time period for which documents are requested pertain
to the period from Januarv 1. 2015 to present In each instance in which a document is
produced in response to a request, the current edition should be produced together with all
earlier editions, or predecessor documents serving the same function during the relevant time
period, even though the title of earlier documents may differ from current versions

B. The document request calls for all described documents in your possession, custody or
control without regard to the person or persons by whom or for whom the documents were
prepared (e.g., your directors, administrators, employees, teachers, or others).

C. Submit production in written and electronic format

D. The following procedures shall apply to the production, inspection and copying of paper
documents:
i. The producing parties shall produce original, complete documents Documents shall

be produced in the order that the documents are maintained in the producing party's
iiles, in original folders, with the folder's original file tabs.

ii. All attachments to responsive documents shall be produced attached to the
responsive documents

iii. No portion of any documents will be masked and the entire document shall be
produced
iv. The producer shall label each group of documents in the following manner:

Response to Document Request No. 1 ; Response to Document Request No. 2, etc.,
and attach the label to the corresponding documents

v, The producer will provide akey to all abbreviations used in the documentsl The key
will be attached to the appropriate documents

_E. This Request is directed to Jackson Township, as well as any Township ofticials, Township
Council members, committee members, administrators including any employees,
representatives agents, attorneys, aftiliates, successors, assigns or any individual or entity
acting or purporting to act on its behalf

111

If one or more documents or any portions thereof requested herein are withheld under a
claim of privilege or otherwise, identify each document or portion thereof as to which the
objection is made, together with the following information:

2

Document courtesy of https://jacksonleaks.oom

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 118 of 124 Page|D: 359 i_;

i. Each author or maker of the document;

ii. Each addressee or recipient of the document or person to whom its contents were
disclosed or explained; '

iii. The date thereof;

iv. T he title or description of the general nature of the subject matter of the document '
and the number of pages;

v. The present location of the document;
vi. Each person who has possession, custody or control of the document; and
vii. The basis on which the objection is made

G. In the event that any document that would have been responsive to this Request has been
destroyed or discarded, identify that document and also include:

i. The date of the document’s destruction or discard;
ii. The reason for the destruction or discard', and
iii. The persons authorizing and/or carrying out such destruction or discard.
DEFINITI()NS
l. “You,” “your,” and “'l`ownship” means Jackson Township, as well as any Townshlp

officials, the Mayor, Council members, committee members, administrators, and includes
any employees, representatives, agents, attorneys, afiiliates, successors, assigns or any
individual or entity acting or purporting to act on its behalf

2. “Docurnent” or “rnaterial” include writings, recordings, drawings, graphs, photographs
phone records, compact discs, video cassettes, computer iiies, electronic/magnetic files of
any type and any other data compilations from which information can be obtained and
translated, if necessary, by use of detection devices into reasonably usable form.

3. “Any” includes “all” and vice versa.
4. “Person[s]” means any natural person, individual, any entity (whether partnership,
corporation, limited liability company or corporation, tlust, estate, incorporated or

unincorporated association or cooperation), any governmental agency or entity and any other
legal or commercial entity however organized

Document courtesy of https://jackson|eaks.corn

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 119 of 124 Page|D: 360

10.
ll.
12.

13.

14.

15.

 

The conjunctions “and” and “or” shall be interpreted conjunctively and shall not be
interpreted disjunctiver to exclude any information otherwise within the scope of this
Request. References to the singular include the plural and references to the plural include
the singular.

The terms “all” and “each” shall be construed as all and each.
The terms “his” or “he” shall refer to either gender and is intended to be gender-neutral.

“Concerning” means relating to, pertaining to, referring to, describing, evidencing or
constituting

“Ordinance No. 03-1'7” refers to the Jackson Township Ordinance 03-17, amending Chapter
244, which was adopted on March 16, 2017,

“Ordinance No. 04~17” refers to the Jackson Township Ordinance 04~17, amending Chapter
244, Which was adopted on March 16, 2017,

“Ordinance No 20 17” refers to the Jackson Township Ordinance 20-17, amending Chapter
372 which was adopted on September 12, 2017

“§372-8” refers to the Jackson Township Code §372~8 entitled “Obstruction of Streets
Restricted.”

“Township” means Jackson Township, Ocean County, New Jersey, including but not limited
to the ‘Mayor, Council members, committee members, administrators and includes any
employees, representatives, agents, attorneys, affiliates, successors, assigns or any individual
or entity acting or purporting to act on its behalf

“Eruv” or “eruvin” means a demarcation of an area under Jewish law.

“Lechis” means strips of wood or plastic attached to the sides of certain telephone or utility
poles or wires.

4

Document courtesy of https://jackson|eaks.com

Case 3:17-cv-03226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 120 of 124 Page|D: 361

10.

ll.

Schedule A

All materials related to the Township’s proposal, consideration of, or decision to apply to
§372-8 to the installation of lechis on utility poles located in the Township.

All materials, including notes, documents, minutes, video or audiotape recordings,
transcripts, correspondence, and photographs from any Townshlp Council meeting related to
eruvin or Ordinance 20~1 7, including but not limited to the Township Council l\/ieetings held
on August 22, 2017 and September 12, 2017,

All materials, including notes, documents, minutes, video or audiotape recordings,
transcripts, correspondence and photographs from any Townshlp meeting, whether a
regularly held or special meeting, in which the Mayor, Council members, or any Township
staff discussed concerns, questions, comments, or proposals related to the presence or
construction of an eruv within the Township or placement oflechis on utility poles located in
the Township.

Full social media postings, including all comments on each post, created and/or commented
on by the Mayor, Council members, or any Township staffmember regarding the posting or
affixation of any materials to utility poles located in the Township or the application of
§372-8 to the posting or afiixation of any materials to utility poles located in the Township.

Full social media postings, including all comments on each post, considered, created and/or
commented on by the Mayor, Council members, or any Townshlp staff member, related in
any way to concerns or questions about the presence of or construction of an eruv within the
Township or placement of lechis on utility poles located in the Township.

Full social media postings', including all comments on each post, considered, created and/or
commented on by the Mayor, Council members, or any Townshlp staff member, related in
any way to Ordinance 20~17.

All materials related to complaints or comments, written or verbal, received by the
Township, from any person, regarding the presence of or construction of an eruv within the
Township or placement of lechis on utility poles located in the Township.

All materials related to complaints or comments, written or verbal, received by the
Township, from any person, regarding the presence of Orthodox Jews or members of any
other religious faith in the Township.

All communications (including emails and text messages) made or received by the Mayor,
Council members, or any Township staff member regarding the posting or affixation of any
materials to utility poles located in the Township or Ordinance 20-17.

All violation notices issued for alleged violations of §372~8.

All requests received concerning installation or maintenance of an eruv in the Township.

5

Document courtesy of https://jackson|eaks.com

Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 121 of 124 Page|D: 362

12, All responses provided by any Township official to any request received by the Township
concerning installation or maintenance of an eruv in the Township.

13. For each Township official who played a role in the decision to apply §372-8 to the
attachment oflechis on utility poles located in the Township, identify the oflicial by name,
position, and role in the decision(s).

14. All materials, including notes, documents, minutes, video or audiotape recordings,
transcripts, correspondence, and photographs from any Township Council meeting related to
Ordinance 03~17, including but not limited to the Township Council Meetings held on
January 24, 2017, February 28, 2017 and March 16, 2017,

15. All materials, including notes, documents, minutes, Video or audiotape recordings,
transcripts, correspondence and photographs from any Townshlp Council meeting related to
Ordinance 04-17, including but not limited to the Township Council Meetings held on
January 24, 2017 February 28, 2017 and March 16, 2017

16. All materials, including notes, documents, minutes, video or audiotape recordings,
transcripts, correspondence, and photographs from any Township meeting, whether a
regularly held or Special meeting, in which the Mayor, Council members, or any Township
staff discussed concerns, questions, comments, or proposals related to the presence or
construction of private schools or dormitories in the Township.

17. All inquiries received by the Township concerning the construction of or placement`of
private schools or dormitories in the Township.

l 8. All approvals given by the Township concerning the construction of or placement of private
schools or dormitories in the Township.

19. All communications (including emails and text messages) made or received by the Mayor,
Council members, or any Township staff member regarding the construction or placement of

private schools or dormitories in the Township.

20. All communications (including entails and text messages) made or received by the Mayor,
Council members, or any Township staff member regarding Ordinance 03-17 or Ordinance
04~17.

6

Document courtesy of https://jackson|eaks.com

 

-'Case 3:17-cV-03226-I\/|AS-DEA Document 32-2 Filed 04/12/19 Page 122 of 124 Page|D: 363

 

 

CERTIF!CATION OF TRUE COPY

I, , hereby certify that each of the documents annexed hereto is a true and

 

exact copy of the entire document, that the existence of any other requested documents are unknown
to me, and that if such documents become known to be later, I shall serve them promptly on the New

Jersey Division on Civil Rights.

l understand that if my response to the Subpoena is willfully false, I am subject to punishment

DATED :

 

Signature

 

Title or Position

Document courtesy of https://jackson|eaks.corn

 

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 123 of 124 Page|D: 364

EXHIBIT G

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-2 Filed 04/12/19 Page 124 of 124 Page|D: 365

REDACTED

---------- Forwarded message --~------

From: rise up ocean <riseu ocean mail.com>

Date: Mon, Mar 25, 2019 at 5:35 Pl\/l

Subject: Re: lnformation request

To: Ann Marie Eden <clerk@]`acl<sontwpnj.net>, Janice Kisty <'kist `acksontw n'.net>

Good afternoon...this still was not filled

On l\/Ion, Feb 25, 2019 at 6:52 Al\/l rise up ocean <riseupocean@gmail.com> wrote:

Dear Clerk,

Under OPRA please send me all emails and letters to and from Mike Reina, Rob Nixon , Barry Calogero ,
Scott Marin, Ann Updegrave and Ken Bressi with regards to Oros Bais Yaakov , girls schools, and schools
between 01/01/14 thru 01/01/15

